EXECUTION VERSION

ASSET PURCHASE AGREEMENT

DATED AS OF

FEBRUARY 3, 2005

BY AND BETWEEN

GENERAL DYNAMICS OTS (AEROSPACE), INC.

AND

ASTRONICS ACQUISITION CORP.



TABLE OF CONTENTS

DESCRIPTION

PAGE

        ARTICLE I - DEFINITIONS 1   Section 1.1 Definitions 1   Section 1.2
Construction. 7         ARTICLE II - PURCHASE AND SALE OF ASSETS AND ASSUMPTION
OF LIABILITIES 7   Section 2.1 Purchase of Assets and Assumption of Liabilities
7   Section 2.2 Purchased and Excluded Assets. 7   Section 2.3 Assumed and
Excluded Liabilities. 10         ARTICLE III - PURCHASE PRICE AND CLOSING 11  
Section 3.1 Closing 11   Section 3.2 Purchase Price 11   Section 3.3 Allocation
of Purchase Price. 11   Section 3.4 Earnout. 12         ARTICLE IV -
REPRESENTATIONS AND WARRANTIES OF SELLER 14   Section 4.1 Organization 14  
Section 4.2 Authorization of Transaction 14   Section 4.3 Noncontravention;
Consents. 14   Section 4.4 Financial Statements. 15   Section 4.5  Accounts
Receivable 15   Section 4.6 Absence of Certain Changes or Events Subsequent to
Balance Sheet 15   Section 4.7 Tax Matters. 16   Section 4.8 Material Contracts.
16   Section 4.9 Government Contracts. 17   Section 4.10 Title to and
Sufficiency of Purchased Assets 18   Section 4.11 Real Property. 18   Section
4.12 Permits 18   Section 4.13 Intellectual Property. 19   Section 4.14
Litigation 19   Section 4.15 Employees and Employee Benefits. 19   Section 4.16
Environmental Matters. 20   Section 4.17 Legal Compliance 21   Section 4.18
Affiliate Transactions 21   Section 4.19 Brokers' Fees 21   Section 4.20
Suppliers; Customers 21   Section 4.21 Product Warranty 21   Section 4.22 Export
Control Regulations 21   Section 4.23 LIMITATION ON WARRANTIES 21        
ARTICLE V - REPRESENTATIONS AND WARRANTIES OF BUYER 22   Section 5.1
Organization 22   Section 5.2 Authorization of Transaction 22   Section 5.3
Noncontravention; Consents. 22   Section 5.4 Litigation 23   Section 5.5
Brokers' Fees. 23   Section 5.6 LIMITATION ON THE SELLER'S WARRANTIES 23

i



ARTICLE VI - COVENANTS 23   Section 6.1 General 23   Section 6.2 Post-Closing
Consents; Nonassignable Contracts 24   Section 6.3 Novation of Government
Contracts 24   Section 6.4 Litigation Support 25   Section 6.5 Pro-rations 26  
Section 6.6 Agreements Regarding Tax Matters. 26   Section 6.7 Records and
Documents 27   Section 6.8 Intellectual Property; Use of Excluded Names. 27  
Section 6.9 Non-Competition; Non-Solicitation. 28   Section 6.10 Remittance of
Receivables 29         ARTICLE VII - EMPLOYEE MATTERS 29   Section 7.1
Employment 29   Section 7.2 Employee Benefit Matters. 29   Section 7.3 Defined
Contribution Plans 30   Section 7.4 Compliance with WARN 30         ARTICLE IX -
CLOSING CONDITIONS 30   Section 8.1 Closing Deliveries of the Seller 30  
Section 8.2 Closing Deliveries of the Buyer 31         ARTICLE VIII - REMEDIES
32   Section 9.1 Survival 32   Section 9.2 Indemnification by the Seller. 32  
Section 9.3 Indemnification by the Buyer. 33   Section 9.4 Procedures for
Indemnification. 33   Section 9.5 Certain Limitations 34   Section 9.6 Certain
Benefits 34   Section 9.7 Treatment of Indemnity Payments 35   Section 9.8
Exclusive Remedy 35   Section 9.9 Mitigation 35         ARTICLE IX -
MISCELLANEOUS 35   Section 10.1 Notices 35   Section 10.2 Expenses; No Offset 36
  Section 10.3 Disclosure Schedules 36   Section 10.4 Bulk Sales or Transfer
Laws 36   Section 10.5 Assignment; Successors and Assigns 36   Section 10.6
Amendment; Waiver 36   Section 10.7 Severability; Specific Performance 36  
Section 10.8 Counterparts 37   Section 10.9 Descriptive Headings 37   Section
10.10 No Third-Party Beneficiaries 37   Section 10.11 Entire Agreement 37  
Section 10.12 Exhibits and Schedules 37   Section 10.13 Governing Law 37  
Section 10.14 Independence of Warranties and Representations 37

ii



 

EXHIBITS:

  Exhibit A Bill of Sale and Assignment and Assumption Agreement Exhibit B
Assignment of Patents Exhibit C Assignment of Trademarks Exhibit D Assignment
and Assumption of Leases Exhibit E Transition Services Agreement Exhibit F
Associate Contractor Agreement  

DISCLOSURE SCHEDULES:

  Schedule 1.1 Seller's Knowledge Schedule 2.2(a)(v) Intellectual Property
Schedule 2.2(a)(ix) Prepaid Expenses Schedule 2.2(b) Excluded Assets Schedule
4.3 Noncontravention; Consents Schedule 4.4 Financial Statements Schedule 4.5
Accounts Receivable Schedule 4.6 Absence of Certain Changes or Events Subsequent
to Balance Sheet Schedule 4.7 Tax Matters Schedule 4.8 Material Contracts
Schedule 4.9 Government Contracts Schedule 4.10 Title to and Sufficiency of
Purchased Assets Schedule 4.11 Leased Real Property Schedule 4.12 Permits
Schedule 4.13 Intellectual Property Schedule 4.14 Litigation Schedule 4.15
Employees and Employee Benefits Schedule 4.16 Environmental Matters Schedule
4.17 Legal Compliance Schedule 4.18 Affiliate Transactions Schedule 4.19
Brokers' Fees Schedule 4.20 Suppliers; Customers Schedule 4.21 Product Warranty
Schedule 4.22 Export Control Regulations Schedule 7.1 Employees

iii

ASSET PURCHASE AGREEMENT

        This ASSET PURCHASE AGREEMENT (this "Agreement") dated as of February 3,
2005 is made by and between General Dynamics OTS (Aerospace), Inc., a Washington
corporation (the "Seller"), and Astronics Acquisition Corp., a Washington
corporation (the "Buyer").

        WHEREAS, the Seller's business located at its facility in Redmond,
Washington, is engaged directly in the design, manufacture, sale, distribution
and service of products for (i) power generation, distribution and control for
airborne applications (known as the Seller's "Airborne Power and Control" or
"APC" business) and (ii) aircraft cabin power and in-flight applications (known
as the Seller's "Cabin Electronics" or "CE" business) (the "Business").

        WHEREAS, this Agreement contemplates a transaction in which the Buyer
will acquire substantially all of the assets of the Business and assume
substantially all of the liabilities of the Business on the terms and subject to
the conditions set forth in this Agreement.

        NOW, THEREFORE, in consideration of the foregoing and the mutual
agreements contained herein, and for other good and valuable consideration, the
value, receipt and sufficiency of which are acknowledged, the Parties hereby
agree as follows:

ARTICLE I


DEFINITIONS



        Section 1.1   

Definitions. For purposes of this Agreement, the following terms have the
meanings set forth below:



        "Affiliates" has the meaning set forth in Rule l2b-2 of the regulations
promulgated under the Securities Exchange Act of 1934, as amended.

        "Agreement" has the meaning set forth in the Preamble.

        "Allocation Statement" has the meaning set forth in Section 3.3(a).

        "Ancillary Documents" means the Bill of Sale and Assignment and
Assumption Agreement, the Assignment of Patents, the Assignment of Trademarks,
the Assignment and Assumption of Leases, the Transition Services Agreement, the
Confidentiality Agreement, the Letter Agreement and each certificate and other
document to be delivered pursuant to Article VIII.

        "Apportioned Obligations" means any Tax relating to any Purchased Asset
(including any additional Tax determined subsequent to the Closing Date), and
all rents, utilities, and other periodic charges with respect to the Leased Real
Property, that are due or become due without acceleration for any Straddle
Period.

        "Arbiter" has the meaning set forth in Section 3.4(c).

        "Assignment of Patents" has the meaning set forth in Section 8.1(b).



 

        "Assignment and Assumption of Leases" has the meaning set forth in
Section 8.1(d).

        "Assignment of Trademarks" has the meaning set forth in Section 8.1(c).

        "Associate Contractor Agreement" has the meaning set forth in Section
8.1(g).

        "Assumed Liabilities" has the meaning set forth in Section 2.3(a).

        "Balance Sheet" has the meaning set forth in Section 4.4(a).

        "Basket Amount" has the meaning set forth in Section 9.2(b).

        "Bill of Sale and Assignment and Assumption Agreement" has the meaning
set forth in Section 8.1(a).

        "Books and Records" means all books, records, ledgers, files, documents,
correspondence, lists, plats, specifications, surveys, drawings, advertising and
promotional materials, studies, reports and other materials (in whatever form or
medium) which exclusively relate to the Business.

        "Business" has the meaning set forth in the Preamble.

        "Buyer" has the meaning set forth in the Preamble.

        "Buyer Claims" has the meaning set forth in Section 9.2(a).

        "Buyer Employee Benefit Plans" has the meaning set forth in
Section 7.2(a).

        "Buyer Indemnified Party" has the meaning set forth in Section 9.2(a).

        "Buyer Guarantee" has the meaning set forth in Section 5.2.

        "Buyer Guarantor" means Astronics Corporation, a New York corporation.

        "Buyer Material Adverse Effect" has the meaning set forth in Section
5.1.

        "Ceiling Amount" has the meaning set forth in Section 9.2(b).

        "Claims" has the meaning set forth in Section 9.3(a).

        "Closing Date" has the meaning set forth in Section 3.1.

        "Closing" has the meaning set forth in Section 3.1.

        "Change of Control" means any transaction or event which results in (a)
the sale of at least 51% of the capital stock or other ownership interests of
the Buyer to a non-Affiliate of the Buyer or (b) the sale of all or
substantially all of the assets of the Business to a non-Affiliate of the Buyer.

2



        "COBRA" has the meaning set forth in Section 7.2(b).

        "Code" means the Internal Revenue Code of 1986, as amended (together
with all rules and regulations promulgated thereunder).

        "Competing Business" has the meaning set forth in Section 6.9(a).

        "Confidentiality Agreement" means that certain Confidentiality Agreement
dated July 7, 2004, between the Buyer and Banc of America Securities LLC on
behalf of the Seller.

        "Contracts" has the meaning set forth in Section 2.2(a)(iii).

        "Disclosure Schedules" means all of the disclosure schedules
accompanying this Agreement.

        "Earnout" has the meaning set forth in Section 3.4(a).

        "Earnout Period" has the meaning set forth in Section 3.4(a).

        "Earnout Revenues" means, for the period commencing January 1, 2005 and
ending December 31, 2005, the sales, net of returns, of the Business excluding
(i) the sales, net of returns, attributable to the "Your Entertainment System"
or "YES!" product line of the Business and (ii) the sales, net of returns,
attributable to sales from the Business to the Seller and its Affiliates in
excess of historic annual amounts.

        "Earnout Statement" has the meaning set forth in Section 3.4(b).

        "Employee Benefit Plan" has the meaning set forth in Section 4.15(b).

        "Employee Pension Benefit Plan" has the meaning set forth in
Section 4.15(b).

        "Employee Welfare Benefit Plan" has the meaning set forth in
Section 4.15(b).

        "Employees" has the meaning set forth in Section 7.1.

        "Environment" means any water or water vapor, land (including land
surface or subsurface), air, fish, wildlife, biota, and all other natural
resources.

        "Environmental Laws" means any Law with respect to any Hazardous
Materials, drinking water, groundwater, wetlands, landfills, open dumps, storage
tanks, underground storage tanks, solid waste, waste water, storm water run-off,
waste emissions or wells. Without limiting the generality of the foregoing, the
term will encompass each of the following statutes and the regulations
promulgated thereunder, as amended: (a) the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, (b) the Resource Conservation
and Recovery Act of 1976, (c) the Hazardous Materials Transportation Act,
(d) the Toxic Substances Control Act, (e) the Clean Water Act, (f) the Clean Air
Act, (g) the Safe Drinking Water Act, (h) the National Environmental Policy Act
of 1969, (i) the Emergency Planning and Community Right-to-Know Act and (j) the
Occupational Safety and Health Act of 1970.

3



        "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended (together with all rules and regulations promulgated thereunder).

        "Excluded Assets" has the meaning set forth in Section 2.2(b).

        "Excluded Liabilities" has the meaning set forth in Section 2.3(b).

        "Excluded Names" has the meaning set forth in Section 2.2(b)(vii).

        "Financial Statements" has the meaning set forth in Section 4.4(a).

        "Government Contract" means any Contract between the Seller and any
(a) Governmental Entity or (b) third party relating to a contract between such
third party and any Governmental Entity.

        "Governmental Entity" means the United States, any state or other
political subdivision thereof and any other foreign or domestic entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government, including any government authority,
agency, department, board, commission, court, tribunal or instrumentality of the
United States or any foreign entity, any state of the United States, or any
political subdivision of any of the foregoing.

        "Hazardous Materials" means any wastes, substances, or materials
(whether solids, liquids or gases) that are defined or listed by a Governmental
Entity as hazardous, toxic, pollutants or contaminants, including substances
defined as "hazardous wastes," "hazardous substances," or "toxic substances"
under any Environmental Laws. "Hazardous Materials" includes, but not limited
to, polychlorinated biphenyls (PCBs), asbestos, lead-based paints, and petroleum
and petroleum products (including crude oil or any fraction thereof).

        "Indemnified Party" has the meaning set forth in Section 9.4(a).

        "Indemnifying Party" has the meaning set forth in Section 9.4(a).

        "Initial Purchase Price" has the meaning set forth in Section 3.2.

        "Intellectual Property" has the meaning set forth in Section 2.2(a)(v).

        "Interim Financial Statements" has the meaning set forth in
Section 4.4(a).

        "Inventory" has the meaning set forth in Section 2.2(a)(ii).

        "IRS" means the Internal Revenue Service.

        "Law" means any applicable federal, state, local or foreign law,
statute, rule, regulation, ordinance, permit, order, writ, injunction, judgment
or decree of any Governmental Entity.

        "Leased Real Property" has the meaning set forth in
Section 2.2(a)(viii).

        "Letter Agreement" has the meaning set forth in Section 8.1(i).

4

        "Lien" means any lien, pledge, security interest, charge, claim,
restriction or other encumbrance.

        "Losses" means any losses, damages, penalties, fines, costs and expenses
(including reasonable and documented attorneys' and accountants' and
consultants' fees and disbursements).

        "Material Adverse Effect" means a material adverse effect on the
business, results of operations or condition (financial or otherwise) of the
Business or the Purchased Assets taken as a whole; provided, however, that
"Material Adverse Effect" will not include any of the following: (a) changes or
effects that generally affect the industry in which the Business operates, (b)
changes or effects arising out of, or attributable to, the announcement of the
execution of this Agreement, the consummation of the transactions contemplated
hereby or the identity of the Buyer or (c) effects due to changes in any Laws
affecting the Business.

        "Material Contracts" has the meaning set forth in Section 4.8(a).

        "Novation Agreement" has the meaning set forth in Section 6.3.

        "Parties" means the Seller and the Buyer together, and "Party" means the
Seller or the Buyer individually, as the case may be.

        "Permits" has the meaning set forth in Section 2.2(a)(vi).

        "Permitted Encumbrances" means any (a) mechanics', materialmens' and
similar Liens with respect to amounts not yet due and payable, (b) Liens for
Taxes not yet due and payable or the validity of which is being contested in
good faith by appropriate proceedings, (c) Liens securing rental payments under
capital lease arrangements, (d) Liens encumbering any of the Leased Real
Property, which do not materially interfere with the use of the Leased Real
Property by the Business or the ordinary course of the Business thereon and (e)
such other encumbrances or imperfections in or failure of title which would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

        "Person" means an individual, partnership, corporation, limited
liability company, association, joint stock company, trust, joint venture,
unincorporated organization or Governmental Entity.

        "Proceeding" means any action, arbitration, hearing, governmental
investigation, litigation, lawsuit (whether civil, criminal, administrative,
judicial or investigative) commenced, brought, conducted or heard by or before
any Governmental Entity or arbitrator.

        "Purchase Price" has the meaning set forth in Section 3.2.

        "Purchased Assets" has the meaning set forth in Section 2.2(a).

        "Receivables" has the meaning set forth in Section 4.5.

5



        "Release" means any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migration, dumping, or
disposing into the Environment.

        "Review Period" has the meaning set forth in Section 3.4(c).

        "Schedule" means a schedule to this Agreement that is contained in the
Disclosure Schedules and incorporated herein pursuant to Section 10.12.

        "Seller" has the meaning set forth in the Preamble.

        "Seller Claims" has the meaning set forth in Section 9.3(a).

        "Seller Employee Benefit Plan" has the meaning set forth in
Section 4.15(b).

        "Seller Guarantee" has the meaning set forth in Section 4.2.

        "Seller Guarantor" means General Dynamics Ordnance and Tactical Systems,
Inc., a Virginia corporation.

        "Seller Indemnified Parties" has the meaning set forth in
Section 9.3(a).

        "Seller's Knowledge" means the actual knowledge of the individuals
listed on Schedule 1.1.

        "Specified Consent" has the meaning set forth in Section 6.2(b).

        "Straddle Period" means any Tax year or taxable period beginning on or
before the Closing Date and ending after the Closing Date.

        "Tax" or "Taxes" means a tax or taxes of any kind or nature, or however
denominated, including liability for federal, state, local or foreign sales,
use, transfer, registration, business and occupation, value added, excise,
severance, stamp, premium, windfall profit, customs, duties, real property,
personal property, capital stock, social security, unemployment, disability,
payroll, license, employee or other withholding, or other tax, of any kind
whatsoever, including any interest, penalties or additions to tax or additional
amounts in respect to the foregoing, including any transferee or secondary
liability for a tax and any liability assumed by agreement or arising as a
result of being or ceasing to be a member of any affiliated group, or being
included or required to be included in any tax return relating thereto;
provided, however, that "Tax" or "Taxes" will not include any income, gross
receipts, franchise, estimated, alternative minimum or add-on minimum taxes.

        "Tax Returns" means, with respect to any Tax, any information return for
such Tax, and any return, report, statement, declaration, claim for refund or
document filed or required to be filed under the Law for such Tax.

        "Third Party Claim" has the meaning set forth in Section 9.4(a).

        "Transition Services Agreement" has the meaning set forth in Section
8.1(e).

6



        "U.S. Government" means the federal government of the United States and
any agencies, instrumentalities and departments thereof.

        "York Center Premises" means the real property and the improvements
thereon formerly owned by the Seller and formerly known as 11441 Willows Road
N.E., Redmond, Washington.

        Section 1.2

    Construction.



        (a)

For purposes of this Agreement, whenever the context requires, the singular
number will include the plural, and vice versa, the masculine gender will
include the feminine and neuter genders, the feminine gender will include the
masculine and neuter genders, and the neuter gender will include masculine and
feminine genders.



        (b)

As used in this Agreement, the words "include" and "including," and variations
thereof, will not be deemed to be terms of limitation, but rather will be deemed
to be followed by the words "without limitation."



        (c)

Except as otherwise indicated, all references in this Agreement to "Section,"
"Article" and "Exhibit" are intended to refer to the Sections, Articles of, and
Exhibits to, this Agreement.



        (d)

As used in this Agreement, the terms "hereof," "hereunder," "herein" and words
of similar import will refer to this Agreement as a whole and not to any
particular provision of this Agreement.



        (e)

Each Party hereto has participated in the drafting of this Agreement, which each
Party acknowledges is the result of extensive negotiations between the parties.
Consequently, this Agreement will be interpreted without reference to any rule
or precept of law that states that any ambiguity in a document be construed
against the drafter.



ARTICLE II


PURCHASE AND SALE OF ASSETS AND ASSUMPTION
OF LIABILITIES



        Section 2.1    

Purchase of Assets and Assumption of Liabilities. On the terms and subject to
the conditions set forth in this Agreement, the Buyer hereby purchases from the
Seller, and the Seller hereby sells, transfers, assigns, conveys and delivers to
the Buyer, the Purchased Assets, and the Buyer hereby assumes and agrees to pay,
discharge and perform when due all of the Assumed Liabilities.



        Section 2.2    

Purchased and Excluded Assets.



        (a)

The "Purchased Assets" are all of the right, title and interest that the Seller
possesses and has the right to transfer in and to the Books and Records
(provided that the Seller will be entitled to retain copies of any materials it
deems reasonably necessary for its human resources, legal or other business
purposes) and all of the assets that, with respect to assets that constitute or
are related to Intellectual Property, are used or held for use exclusively by
the Business, and with respect to all other assets, are used or held for use
primarily by the Business, as it is currently operated (other than the Excluded
Assets), including:



7



       (i)      all accounts and notes receivable and other such claims for
money due to the Seller arising from the rendering of services or the sale of
goods or materials primarily by the Business;            (ii)      all raw
materials, work in process, spare parts and finished goods inventories that
relate primarily to the Business wherever located (collectively, the
"Inventory");            (iii)      all rights and interests in all contracts,
agreements, purchase orders, licenses, real property leases, personal property
leases, obligations, commitments, undertakings and pending bids or proposals
(whether written or oral, express or implied) to which the Seller is a party
related primarily to the Business (the "Contracts");            (iv)      all
machinery, equipment, tools, dies, test equipment, computer hardware, furniture,
fixtures, leasehold improvements, supplies, vehicles, and other tangible
personal property wherever located, together with any transferable manufacturer
or vendor warranties related thereto, that are used or held for use primarily by
the Business;            (v)      to the extent used or held for use by the
Seller exclusively for the Business, and in each case to the extent legally
assignable, all (A) patents, patent applications, trademark registrations and
applications, copyright registrations and applications and domain names solely
to the extent set forth on Schedule 2.2(a)(v), (B) unregistered trademarks,
unregistered trade names, computer software, unregistered copyrights, trade
secrets, confidential business information (including formulas, compositions,
inventions, manufacturing and production processes and techniques, technical
drawings and designs, technical data, customer and supplier data, pricing and
cost information) and (C) all rights in, relating to, or for use or exploitation
of, "Airborne Electronic Systems" and "AES", and in each case, all associated
goodwill, including all rights thereunder, remedies against infringement and
rights to protection of interests therein under the Laws of all jurisdictions
(collectively, the "Intellectual Property");            (vi)      to the extent
legally assignable, all licenses, permits, franchises, consents, authorizations,
approvals, certificates of authority or orders, or any waiver of the foregoing,
issued by any Governmental Entity primarily with respect to the conduct of the
Business by the Seller (the "Permits");            (vii)      all rights under
or pursuant to warranties, representations and guarantees made by suppliers,
manufacturers or contractors in connection with products or services provided
primarily to the Business;            (viii)      all of the Seller's right,
title and interest to the leasehold interest of the Seller, as lessee, in the
real property identified on Schedule 4.11 (the "Leased Real Property"); and    
       (ix)      all prepaid expenses of the Seller relating to the Business,
including deposits under any Contracts as set forth on Schedule 2.2(a)(ix).

        (b)

The Purchased Assets will not include any assets other than those specifically
described in Section 2.2(a) above. Without limiting the generality of the
foregoing sentence and notwithstanding anything to the contrary contained in
Section 2.2(a), the Seller or one of its



8



Affiliates will retain all of its right, title and interest in and to, and will
not sell, transfer, assign, convey or deliver to the Buyer, and the Purchased
Assets will not include, the following (collectively, the "Excluded Assets"):

        (i)      any cash or cash equivalents, including any marketable
securities or certificates of deposit, or any collected funds or items in the
process of collection at the Seller's financial institutions through and
including the Closing Date;             (ii)      any rights of the Seller or
any of its Affiliates with respect to any Tax refund relating to periods ending
on or prior to the Closing Date, including any ratable portion of a Tax period
that includes the Closing Date (as pro-rated in the manner provided by Sections
6.5 and 6.6(d)), any Tax Returns and records, and any rights under any Tax
allocation or sharing agreement;             (iii)      the corporate charter,
qualification to conduct business as a foreign corporation, arrangements with
registered agents relating to foreign qualifications, taxpayer and other
identification numbers, corporate seal, minute books, stock transfer books,
blank stock certificates, books and records relating to federal, state, local or
foreign income, gross receipts, franchise, estimated alternative minimum or
add-on taxes, and any other documents relating to the organization, maintenance
and existence of the Seller as a corporation;             (iv)      any
property, casualty, workers' compensation or other insurance policy or related
insurance services contract held by the Seller or any of its Affiliates, and any
rights of the Seller or any of its Affiliates under any such insurance policy or
contract;             (v)      any Seller Employee Benefit Plans and
corresponding assets or any rights of the Seller or any of its Affiliates in the
Seller Employee Benefit Plans provided by the Seller to Employees;            
(vi)      any rights of the Seller or the Seller Indemnified Parties under this
Agreement, any Ancillary Document or any other agreement between the Seller and
the Buyer;             (vii)      any rights in, relating to, or for use or
exploitation of, any trademark, service mark, brand name, certification mark,
trade name, corporate name, domain name or other indication of source or origin,
that includes, is based on, relates to or is likely to be confused with the
terms "General Dynamics," "General Dynamics OTS (Aerospace), Inc.," "Ordnance
and Tactical Systems," "Advanced Information Systems," "OTS," "AIS" or "GD," or
any other similar term or derivative thereof (the "Excluded Names"); and      
      (viii)      any other assets, rights and properties owned, used or held
for use by the Seller or any of its Affiliates other than those used or held for
use primarily by the Business, or as otherwise identified on Schedule 2.2(b).

9

        Section 2.3

Assumed and Excluded Liabilities.



        (a)

The "Assumed Liabilities" are all liabilities and obligations (other than to the
extent such liabilities or obligations are Excluded Liabilities) relating to or
arising out of the Business or the Purchased Assets (whether known or unknown,
asserted or unasserted, absolute or contingent, accrued or unaccrued, liquidated
or unliquidated, and whether due or to become due), including:



        (i)      all liabilities and obligations of the Seller to the extent
relating to or arising out of the Business as of the Closing Date including, but
not limited to, all liabilities and obligations reflected or reserved for on the
Balance Sheet and any liabilities and obligations incurred in the ordinary
course of business since the date of the Balance Sheet, except to the extent
paid or discharged since the date thereof;             (ii)      all liabilities
and obligations arising under or relating to the Contracts;            
(iii)      all liabilities and obligations to the extent arising out of or
relating to services provided or products designed, manufactured, sold, serviced
or repaired in connection with the Business, including all warranty and product
liabilities relating thereto;             (iv)      all liabilities and
obligations arising out of or relating to the Employees (including the
employment, compensation and termination of employment thereof) and any related
employee benefits or employee benefits plans or programs as provided in
Article VII hereof;             (v)      all liabilities and obligations to the
extent relating to the ownership or operation of the Business or any Purchased
Assets, arising out of or relating to any event, transaction, condition,
practice, Release or occurrence, including any liabilities resulting from
violations of Environmental Laws, in connection with the generation, use,
handling, presence, treatment, storage, transportation, disposal or Release of
any Hazardous Materials; and             (vi)      all liabilities and
obligations arising after the Closing in connection with the conduct or
operation of the Business or the use or ownership of the Purchased Assets.

        (b)

The Buyer will not assume or become responsible for, and will not be deemed to
have assumed or to have become responsible for any liabilities, debts or
obligations of the Seller, whether or not related to the Business, other than as
set forth in Section 2.3(a) (collectively, the "Excluded Liabilities"), and the
Buyer will not be responsible for any liabilities, debts or obligations of the
Seller, whether or not related to Business, relating to or arising out of any of
the following (each of which will also constitute an Excluded Liability):



        (i)      any liability, debt or obligation to the extent arising out of
or relating to any Excluded Asset;             (ii)      any liability, debt or
obligation of the Seller with respect to Taxes arising in connection with the
Business or the Purchased Assets, or any of the Ancillary Documents, for any
taxable period or ratable portion thereof ending on or prior to the Closing
Date;

10



            (iii)      any liability or obligation of the Seller or its
Affiliates or predecessors arising out of the ownership or operation of the
Business at the York Center Premises relating to any event, transaction,
condition, practice, Release or occurrence at the York Center Premises,
including any liabilities resulting from violations of Environmental Laws, in
connection with the generation, use, handling, presence, treatment, storage,
transportation, disposal or Release of any Hazardous Materials;            
(iv)      any liability, debt or obligation of the Seller arising pursuant to
the Letter Agreement; and             (v)      any liability, debt or obligation
of the Seller arising under this Agreement.

ARTICLE III


PURCHASE PRICE AND CLOSING



        Section 3.1    

Closing. The closing of the transactions contemplated by this Agreement (the
"Closing") will take place simultaneously with the execution of this Agreement
at 10:00 a.m. (Eastern Time), on the date hereof (the "Closing Date"), at the
offices of Jenner & Block LLP, One IBM Plaza, Chicago, IL 60611, or at such
other place as the Parties may agree.



        Section 3.2

    Purchase Price. Concurrent with the execution of this Agreement, the Buyer
will pay and deliver to the Seller Thirteen Million Dollars ($13,000,000) (the
"Initial Purchase Price"), in cash by wire transfer of immediately available
funds to an account or accounts designated by the Seller. The Initial Purchase
Price as adjusted for any Earnout pursuant to Section 3.4 will be referred to as
the "Purchase Price."



        Section 3.3   

Allocation of Purchase Price.



        (a)

Within 180 days after the Closing Date, the Buyer will provide to the Seller
copies of IRS Form 8594 and any required exhibits thereto, prepared in
accordance with Section 1060 of the Code (the "Allocation Statement"), with the
Buyer's proposed allocation of the Purchase Price (and all other capitalizable
costs) among the Purchased Assets.



        (b)

The Seller will review the Allocation Statement and, to the extent the Seller in
good faith disagrees with the content of the Allocation Statement, the Seller
will, within 20 days after receipt of the Allocation Statement, provide written
notice to the Buyer (in a manner prescribed in Section 10.1) of such
disagreement or will be deemed to have indicated its concurrence therewith. The
Seller and the Buyer will attempt in good faith to resolve any such
disagreement. If the Seller and the Buyer are unable to reach a good faith
agreement as to the content of the Allocation Statement within 240 days after
the Closing Date, the Seller and the Buyer will each use their own allocation
statement consistent with their own allocation of the Purchase Price.



        (c)

If the Buyer and the Seller agree on the Allocation Statement or any
modification thereof, the Buyer and the Seller will report the allocation of the
total consideration among the Purchased Assets in a manner consistent with such
Allocation Statement or modification and will act in accordance with such
Allocation Statement in the preparation and timely filing of all income tax
returns (including filing Form 8594 with their respective federal income tax
returns for the taxable year that includes the Closing Date and any other forms
or statements required by the Code, the IRS or any applicable state or local
taxing authority). Each of the Buyer and the



11



Seller agree to promptly provide the other Party with any additional information
and reasonable assistance required to complete Form 8594 or compute Taxes
arising in connection with (or otherwise affected by) the transactions
contemplated hereunder.

        (d)

The Buyer and the Seller will promptly inform one another in writing of any
challenge by any taxing authority to any allocation made pursuant to this
Section 3.3 and agree to consult with and keep one another informed with respect
to the status of, and any discussion, proposal or submission with respect to,
any such challenge.



        Section 3.4

    Earnout.



        (a)

Subject to the Business achieving mutually agreed upon financial results during
the period from January 1, 2005 through and including December 31, 2005 (the
"Earnout Period"), an additional amount of consideration in the maximum
aggregate amount of $4,000,000 (the "Earnout") will become payable to the Seller
and will be treated by the Parties as an adjustment to the Initial Purchase
Price. The formula for calculating the Earnout, subject to the terms and
conditions contained herein, is as follows:



        (i)      if the Earnout Revenues of the Business are $35,000,000 or
greater, an Earnout in an amount equal to $4,000,000 will become due and payable
to the Seller;             (ii)      if the Earnout Revenues are equal to or
greater than $34,000,000 but less than $35,000,000, an Earnout in an amount
equal to $3,000,000 will become due and payable to the Seller;            
(iii)      if the Earnout Revenues are equal to or greater than $33,000,000 but
less than $34,000,000, an Earnout in an amount equal to $2,000,000 will become
due and payable to the Seller;             (iv)      if the Earnout Revenues are
equal to or greater than $32,000,000 but less than $33,000,000, an Earnout in an
amount equal to $1,000,000 will become due and payable to the Seller; or      
      (v)      if the Earnout Revenues are less than $32,000,000, no Earnout
will be due and payable.

        (b)

On or prior to February 15, 2006, the Buyer will prepare and deliver to the
Seller a statement setting forth the sales, net of returns, of the Business for
the Earnout Period, together with the adjustments thereto used in calculating
the Earnout Revenues (the "Earnout Statement"). The Earnout Statement will be
derived from the financial statements of the Business as of and for the year
ending December 31, 2004, using accounting principles consistent with the
preparation of the Financial Statements, and prepared in good faith.



        (c)

For a period of 30 days following delivery of the Earnout Statement (the "Review
Period"), the Buyer will permit the Seller and its representatives to have
access at all reasonable times to all appropriate and relevant books, records,
facilities, personnel and accountants of the Buyer reasonably necessary for the
purpose of reviewing and verifying the Buyer's determination of the Earnout
Statement and the Earnout. If within such 30 days, the Seller delivers written
notice to the Buyer of its objection to the Buyer's determination of the Earnout



12



Statement or the Earnout, which notice will specify in reasonable detail the
grounds for objection, the Buyer and the Seller will attempt in good faith to
reach an agreement as to any matters in dispute. If the Buyer and the Seller
fail to agree upon the Earnout Statement or the Earnout within 10 days after the
Seller advises the Buyer of its objections, then, at the election of either
Party, the matters identified in such written notice that remain in dispute will
be finally and conclusively determined by an independent auditing firm of
recognized national standing (the "Arbiter") selected by the Buyer and the
Seller, which firm will not be the regular auditing firm of the Buyer or the
Seller or any of their respective Affiliates. The Buyer and the Seller will each
deliver to the other Party within two business days after submission to the
Arbiter a copy of its written presentation submitted to the Arbiter setting
forth such Party's determination of the Earnout Statement and the Earnout. The
Buyer and the Seller will have two business days following their respective
receipt of the other Party's presentation to provide a written response to the
Arbiter with regard to the other Party's presentation. Promptly, but not later
than 30 days after its acceptance of its appointment, the Arbiter will determine
(based solely on written presentations by the Seller and the Buyer and not by
independent review) only those matters in dispute and will render a written
report as to the disputed matters and the resulting calculation of the final
Earnout Statement and the Earnout, which report will thereupon be conclusive and
binding upon the Parties. The fees and expenses of the Arbiter will be shared
equally by the Buyer and the Seller. If the Seller fails to notify the Buyer of
any disputes in accordance with the aforementioned procedures, the Earnout
Statement and the Earnout reflected thereon will be conclusive and binding on
all Parties upon the expiration of the Review Period.

        (d)

Any payment pursuant to this Section 3.4 will be made within fifteen business
days following the final determination of the Earnout Statement in accordance
with this Section 3.4 by wire transfer of immediately available funds to the
account designated in writing by the Seller.



        (e)

During the Earnout Period the Buyer will dedicate sufficient resources and funds
to support the level of growth anticipated to be necessary to achieve the
targeted gross revenues. Without limiting the generality of the foregoing,
during the Earnout Period, Buyer will comply with the following covenants with
respect to the conduct of the Business:



        (i)      The Buyer will use commercially reasonable efforts to manage
and operate the Business, including reasonable product pricing practices, lead
times and production planning;             (ii)      The Buyer will account for
the Business as a stand-alone operation for purposes of preparing the Earnout
Statement and calculating any Earnout that may become due and payable;      
      (iii)      The Buyer will not take or fail to take any action for the
purpose of unfairly or prejudicially affecting the Seller's ability to prepare
the Earnout Statements consistent with Section 3.4(b) or to achieve and receive
the Earnout; and             (iv)      The Buyer will not take any action or
cause the Business to take any action outside of the ordinary course of business
that has the effect of shifting revenues into or out of any periods in which
such revenues would otherwise be recognized.

13



        (f)

If a Change of Control occurs at any time during the Earnout Period, the maximum
Earnout of $4,000,000 will become immediately due and payable to the Seller in
cash at the time of the Change of Control.



ARTICLE IV


REPRESENTATIONS AND WARRANTIES OF SELLER



        The Seller represents and warrants as of the date hereof to the Buyer as
follows:

        Section 4.1

    Organization. The Seller is a corporation duly organized, validly existing
and in good standing under the laws of the State of Washington. The Seller is
duly qualified or licensed to do business as a foreign corporation and is in
good standing in each jurisdiction in which the ownership or lease of the
Purchased Assets or the conduct of the Business requires such qualification or
license, except where the failure to be so qualified or be so licensed would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The Seller has all requisite corporate power and authority to
carry on the Business as currently conducted and to own, lease or use, as the
case may be, the Purchased Assets.



        The Seller Guarantor is a corporation duly organized, validly existing
and in good standing under the laws of the State of Virginia.

        Section 4.2    

Authorization of Transaction. The Seller has all requisite corporate power and
authority to execute, deliver and perform this Agreement and each of the
Ancillary Documents to which it is a party. This Agreement constitutes, and such
Ancillary Documents when executed and delivered by the Seller will constitute, a
valid and legally binding obligation of the Seller (assuming that this Agreement
and such Ancillary Documents constitute valid and legally binding obligations of
the other parties thereto), enforceable in accordance with its terms and
conditions, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer and similar Laws of
general applicability relating to or affecting creditors' rights, or by general
equity principles, including principles of commercial reasonableness, good faith
and fair dealing.



        The Seller Guarantor has all requisite corporate power and authority to
execute, deliver and perform the Seller Guarantee (the "Seller Guarantee")
attached to, and made a part of, this Agreement. The Seller Guarantee
constitutes a valid and legally binding obligation of the Seller Guarantor,
enforceable in accordance with its terms and conditions, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer and similar Laws of general
applicability relating to or affecting creditors' rights, or by general equity
principles, including principles of commercial reasonableness, good faith and
fair dealing.

        Section 4.3

    Noncontravention; Consents.



        (a)

Except as set forth on Schedule 4.3, the execution, delivery and performance by
the Seller of this Agreement and the Ancillary Documents to which it is a party,
the consummation by the Seller of the transactions contemplated hereby and
thereby, and the execution by the Seller Guarantor of the Seller Guarantee do
not: (i) violate any Law to which the Business or the Purchased Assets or the
Seller Guarantor or its assets are subject; (ii) conflict with or result in a
breach of any provision of the articles of incorporation or bylaws of the Seller
or of the Seller Guarantor; (iii) create a breach, default, termination,
cancellation or acceleration of any



14



obligation of the Seller or the Business pursuant to any Material Contracts; or
(iv) result in the creation or imposition of any Lien, other than a Permitted
Encumbrance, upon the Purchased Assets, except for any of the foregoing in the
case of clauses (i), (iii) and (iv), that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

        (b)

Except as set forth on Schedule 4.3 and except for the novation of Government
Contracts, no notices, Permits, consents, approvals, authorizations,
qualifications or orders of Governmental Entities or third parties are required
for the consummation by the Seller of the transactions contemplated hereby or by
the Ancillary Documents to which it is a party, other than such of the foregoing
that, if not obtained or made, would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect or have a material
adverse effect upon the Seller's ability to consummate the transactions
contemplated by, and discharge its obligations under, this Agreement and the
Ancillary Agreements.



        Section 4.4    

Financial Statements.



        (a)

Set forth on Schedule 4.4(a) is (i) a copy of the balance sheet of the Business
as of December 31, 2004 (the "Balance Sheet") and the related statement of
income for the twelve-month period then ended (collectively, the "Interim
Financial Statements") and (ii) a copy of the balance sheet of the Business as
of December 31, 2003 and the related statement of income for the twelve-month
period then ended (together with the Interim Financial Statements, the
"Financial Statements"). The Financial Statements were derived from the books
and records of the Seller and present fairly in all material respects the
financial position and the results of operations of the Business as of the date
and for the period indicated therein.



        (b)

Except as disclosed, reflected or reserved against on the Balance Sheet or as
set forth on Schedule 4.4(b), the Business does not have any liabilities or
obligations of any nature, whether absolute, accrued, contingent or otherwise,
that would be Assumed Liabilities, other than liabilities and obligations
(i) incurred in the ordinary course of business consistent with past practice,
(ii) disclosed in or contemplated by this Agreement, the Disclosure Schedules or
any Ancillary Document (including the Assumed Liabilities), (iii) arising from
Contracts or (iv) that would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.



        Section 4.5    

Accounts Receivable. Except as described on Schedule 4.5, each of the accounts,
notes and other receivables and amounts owing to the Seller and included in the
Purchased Assets (the "Receivables") (a) represents bona fide arm's length sales
in the ordinary course of business consistent with past practice and (b) is
reflected on the books and records of the Seller and (c) constitutes a valid
claim of the Seller, free and clear of all Liens, other than Permitted
Encumbrances. There is no material right of offset against any of the
Receivables except pursuant to the terms of any Contract.



    Section 4.6    

Absence of Certain Changes or Events Subsequent to Balance Sheet. Except as set
forth on Schedule 4.6, between the date of the Balance Sheet and the date
hereof, (a) there has not been any change in the financial position, operations
or results of operations of the Business, other than any such changes in the
ordinary course of business or that would not, individually or in the aggregate,



15



reasonably be expected to have a Material Adverse Effect, (b) the Seller has
conducted the operations of the Business in the ordinary course of business,
consistent with past practice, except for matters that would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect,
(c) there has not been any sale or transfer by the Seller of any material
tangible or intangible asset of the Business that would constitute a Purchased
Asset except in the ordinary course of business and (d) the Seller has not made
any increase in the annual compensation of or granted any bonuses payable or to
become payable to any Employee of the Business whose annual compensation exceeds
$100,000 for the fiscal year ending December 31, 2003, other than increases or
bonuses consistent with past practice.

    Section 4.7    

Tax Matters.



        (a)

Except as set forth on Schedule 4.7, the Seller (or an Affiliate of the Seller)
has filed all Tax Returns that it was required to file with respect to the
Business within the three year period prior to the date of this Agreement, and
has paid all material Taxes shown thereon as owing.



        (b)

There are no Liens upon the Purchased Assets that arose in connection with any
failure (or alleged failure) to pay any Taxes (other than for current Taxes not
yet due and payable) upon the Purchased Assets, except for Permitted
Encumbrances.



        (c)

The Seller has not waived any statute of limitations with respect to Taxes or
agreed to any extension of time with respect to a Tax assessment or deficiency
with respect to the Business.



        (d)

The transactions contemplated by this Agreement are not subject to Tax
withholding pursuant to the provisions of Section 3406 or Subchapter A of
Chapter 3 of the Code or any other provision of Law.



        (e)

The Seller is not a Person other than a United States Person within the meaning
of the Code.



        (f)

Except as set forth on Schedule 4.7, there is no Proceeding pending, or, to the
Seller's Knowledge, threatened in respect of any Taxes relating to the Business
for which the Seller is or may become liable, nor, to the Seller's Knowledge,
has any deficiency or claim for any Taxes been proposed, asserted or threatened.



        Section 4.8    

Material Contracts.



        (a)

Schedule 4.8 lists all Contracts as of the date of this Agreement, (i) the
performance of which is expected to involve payment or receipt by the Business
of consideration in excess of $100,000 in the 12-month period immediately
following the Closing Date, (ii) pursuant to which the Business is committed to
make a capital expenditure or to purchase a capital asset in excess of $50,000
which is not contemplated by the Seller's capital expenditure budget for the
Business, (iii) which are material to the Business and to which an Affiliate of
the Seller is a party, (iv) which contain a non-compete provision or similar
covenant restricting the Business from competing with another Person (provided
that license agreements containing field of use restrictions or other similar
provisions will not be considered agreements restricting competition), (v) for
the employment of any individual on a full-time, consulting, or other basis
providing annual compensation in excess of $100,000, or (vi) that are joint
venture, partnership or similar contracts involving a sharing of profits by the
Business (collectively, the



16



"Material Contracts"). Except as prohibited by Law, by the terms of such
Material Contract or under any confidentiality agreement, the Seller has made
available to the Buyer a correct and complete copy or summary of each Material
Contract.

> > (b)

(i) Each Material Contract is a valid, binding and enforceable obligation of the
Seller and, to the Seller's Knowledge, of the other party or parties thereto,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer and similar Laws of general
applicability relating to or affecting creditors' rights, or by general equity
principles, including principles of commercial reasonableness, good faith and
fair dealing, and (ii) to the Seller's Knowledge, each Material Contract is in
full force and effect. Except as prohibited by Law, by the terms of such
Material Contract or under any confidentiality agreement, the Seller has
delivered or made available to Buyer a correct and complete copy of each
Material Contract.



        (c)

Except as set forth on Schedule 4.8, (i) neither the Seller nor, to the Seller's
Knowledge, any other party thereto, is in breach of or default under any term of
any Material Contract or has repudiated any term of any Material Contract and
(ii) to the Seller's Knowledge, no event has occurred which with notice or lapse
of time or both would constitute a breach or default, under such Material
Contract, in each case under subsections (i) and (ii) herein, except for such
breaches, defaults or repudiations that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.



        (d)

Except as set forth on Schedule 4.8, the Seller has not received any written
notice of termination, cancellation or non-renewal that is currently in effect
with respect to any Material Contract, and to the Seller's Knowledge, no other
party to a Material Contract plans to terminate, cancel or not renew any such
Material Contract.



        Section 4.9    

Government Contracts.



        (a)

Except as set forth on Schedule 4.9, with respect to each Government Contract of
the Business:



        (i)      the Seller has complied in all material respects with the terms
and conditions of such Government Contract (including Laws or agreements
pertaining thereto);             (ii)      neither the U.S. Government nor any
prime contractor, subcontractor or other Person has notified the Seller, either
in writing or, to the Seller's Knowledge, orally that the Seller has breached or
violated in any material respect any Law, certification, representation, clause,
provision or requirement pertaining to such Government Contract;            
(iii)      no termination for convenience, termination for default, cure notice
or show cause notice is currently in effect pertaining to such Government
Contract;             (iv)      no outstanding unresolved material cost of the
Seller has been disallowed; and             (v)      to the Seller's Knowledge,
neither the Seller nor any Employee of the Business is under civil,
administrative or criminal investigation or indictment or has information with
respect to any alleged fraudulent or criminal activity involving a Government
Contract.

17



        (b)

Except as set forth on Schedule 4.9, with respect to the Business there are
(i) no outstanding claims against the Seller, either by any Governmental Entity
or by any prime contractor, subcontractor, vendor or other Person, arising under
or relating to any Government Contract and (ii) no disputes between the Seller
and the U.S. Government under the Contract Disputes Act of 1978, as amended, or
any other federal statute or between the Seller and any prime contractor,
subcontractor or vendor arising under or relating to any Government Contract,
except for claims or disputes which would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.



        (c)

Since January 1, 2002, the Seller, acting through the Business, has not been
debarred or suspended from participation in the award of contracts with the U.S.
Government or any other Governmental Entity (excluding for this purpose
ineligibility to bid on certain contracts due to generally applicable bidding
requirements).



        (d)

Except as set forth on Schedule 4.9, with respect to the Business (i) to the
Seller's Knowledge, there is not pending any audit or investigation by a
Governmental Entity of the Seller or the Employees with respect to any alleged
irregularity, misstatement or omission arising under or relating to any
Government Contract, nor since January 1, 2002, to the Seller's Knowledge, has
there been any such audit or investigation by a Governmental Entity of the
Seller or the Employees that would reasonably be expected to result in a
material adverse finding with respect thereto; and (ii) since January 1, 2002,
the Seller has not made any voluntary disclosure to the U.S. Government or any
non-U.S. government with respect to any alleged irregularity, misstatement or
omission arising under or relating to a Government Contract.



        Section 4.10    

Title to and Sufficiency of Purchased Assets. Except as set forth on Schedule
4.10, the Seller has good title to, or has other legal rights to possess and use
all of the material tangible personal property included in the Purchased Assets,
free and clear of all Liens, except for Permitted Encumbrances. Except for the
Excluded Assets or as set forth on Schedule 4.10, the Purchased Assets include
all material tangible assets necessary to operate the Business in substantially
the manner as presently operated by the Seller.



    Section 4.11    

Real Property. Schedule 4.11 lists and describes in reasonable detail all of the
Leased Real Property and lists all real property owned or leased by the Business
since February 1, 2001. With respect to the Leased Real Property listed on
Schedule 4.11, except as set forth on Schedule 4.11: (a) such lease constitutes
the entire agreement to which Seller is a party with respect to the Leased Real
Property leased thereunder; (b) Seller has not assigned, sublet, transferred or
conveyed any interest in the leasehold; and (c) Seller is not in receipt of any
notice of default with respect to such lease. Each such lease is in full force
and effect, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer and similar Laws of
general applicability relating to or affecting creditors' rights or by general
equity principles, including principles of commercial reasonableness, good faith
and fair dealing, and no event has occurred which with notice would constitute a
material breach or material default under such lease. The Seller enjoys peaceful
and undisturbed possession of the Leased Real Property. To the Seller's
Knowledge, there are no condemnation or eminent domain proceedings pending,
contemplated or threatened against the Seller's interest in the Leased Real
Property or any part thereof.



        Section 4.12    

Permits. Schedule 4.12 identifies all material Permits issued to Seller in
connection with the Business and currently in effect. The Seller is in
compliance with all



18



material Permits that are required by any Governmental Entity to conduct the
Business as presently conducted.

        Section 4.13    

Intellectual Property.



        (a)

Schedule 4.13(a) identifies each patent, patent application, trademark
registration and application, copyright registration and application and domain
name that is owned by the Seller and is used or held for use by the Seller
exclusively for the Business, and each material license, sublicense, agreement
or other permission that the Seller has granted to any third party with respect
to any material Intellectual Property owned by the Seller. Except as set forth
on Schedule 4.13(a), the Seller owns or has the right to use pursuant to
license, sublicense, agreement or permission all of the Intellectual Property
listed on Schedule 4.13(a).



        (b)

With respect to each item of Intellectual Property listed on Schedule 4.13(a):
(i) the Seller possesses all right, title and interest in and to the item, free
and clear of any Lien (other than Permitted Encumbrances) and (ii) the item is
not subject to any outstanding injunction, judgment or court order issued as a
result of a court proceeding to which the Seller is a party or of which the
Seller has received written notice within the past 12 months.



        (c)

Except as set forth on Schedule 4.13(a), to the Seller's Knowledge, the Business
does not interfere with, infringe upon, misappropriate or otherwise come into
conflict with any intellectual property rights of third parties, and the Seller
has not received, within the past 12 months, any written charge, complaint,
claim, demand or notice alleging any such interference, infringement,
misappropriation or conflict (including any such claim that the Seller must
license or refrain from using any intellectual property rights of any third
party) which has not been resolved. Except as set forth on Schedule 4.13(a), to
the Seller's Knowledge, no third party is currently interfering with, infringing
upon, misappropriating or otherwise coming into conflict with any Intellectual
Property.



        (d)

Except with respect to goods manufactured for, or services provided to,
customers pursuant to rights granted by the respective customer, and except for
commercially available off-the-shelf software, Schedule 4.13(c) identifies each
material license, sublicense, agreement or other permission pursuant to which
the Business uses any material item of intellectual property owned by a third
party.



        Section 4.14    

Litigation. Except as set forth on Schedule 4.14, there are no material
Proceedings pending or, to the Seller's Knowledge, threatened, (a) against the
Seller relating to the Business or the Purchased Assets or (b) that question the
validity of this Agreement or any of the Ancillary Documents, or any action
taken or to be taken by the Seller in connection with this Agreement or any of
the Ancillary Documents.



        Section 4.15

    Employees and Employee Benefits.



        (a)

With respect to the Business: (i) there are no strikes, work stoppages, lockouts
or material disputes pending, or to the Seller's Knowledge, threatened, that
involve any Employees, nor has the Seller experienced a strike, work stoppage or
lockout that involves any Employees at any time during the three (3) years
immediately preceding the date of this Agreement; (ii) the Employees are not
currently represented by any labor union; (iii) to the Seller's Knowledge, no
union organization campaign is in progress with respect to the Employees, and no
question



19



concerning representation exists respecting such Employees; and (iv) the Seller
is not a party to any collective bargaining agreements.

        (b)

With respect to the Employees, since January 1, 2002, the Seller has not
received written notice of any violation, fine or penalty issued by the United
States Department of Labor or the Attorney General of the United States
(Immigration and Naturalization Service).



        (c)

For purposes of this Agreement, the term "Employee Benefit Plan" means employee
pension benefit plan within the meaning of Section 3(2) of ERISA (an "Employee
Pension Benefit Plan") or an employee welfare benefit plan within the meaning of
Section 3(1) of ERISA (an "Employee Welfare Benefit Plan"), where no distinction
is required by the context in which the term is used. Schedule 4.15 lists each
Employee Benefit Plan, fringe benefit plan and other incentive compensation or
bonus programs that the Seller or any of its Affiliates maintains with respect
to the current or former employees of the Business or to which the Seller or any
of its Affiliates contributes with respect to the current or former employees of
the Business (each a "Seller Employee Benefit Plan").



        (d)

Except as set forth on Schedule 4.15, the Seller does not maintain or contribute
nor, to the Seller's Knowledge, has it ever maintained or contributed or been
required to contribute, to any Employee Welfare Benefit Plan providing medical,
health, life insurance or other welfare benefits for retired or terminated
employees (current or future) of the Business, their spouses or their dependents
(other than in accordance with Section 4980B of the Code).



        (e)

None of the Seller Employee Benefit Plans are multiemployer plans within the
meaning of Section 3(37)(A) or ERISA.



        (f)

Except as set forth on Schedule 4.15, the Seller has not terminated the
employment of any employee of the Business during the ninety (90) days prior to
the date of this Agreement, excluding voluntary resignation and termination
based on good faith belief that there is cause for dismissal.



        (g)

The Seller or an Affiliate of the Seller has complied with, and satisfied, the
requirements of Part 6 of Subtitle B of Title I of ERISA and Section 4980B of
the Code, and all applicable regulations thereunder ("COBRA") with respect to
each Seller Employee Benefit Plan that is subject to the requirements of COBRA.
Each Seller Employee Benefit Plan that is a group health plan, within the
meaning of Section 9832(a) of the Code, has complied with and satisfied the
applicable requirements of Sections 9801 and 9802 of the Code.



        Section 4.16    

Environmental Matters.



        (a)

Except as set forth on Schedule 4.16, the Business is in compliance with all
Environmental Laws in connection with the operation of the Business, except for
such failures to be in compliance with such Environmental Laws that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.



        (b)

Except as set forth on Schedule 4.16, no written notices of any material
violation under any Environmental Law relating to the operations of the Business
have been received by the Seller since January 1, 2002.



20

        (c)

There are no Liens (other than Permitted Encumbrances) on the Purchased Assets
based upon any Environmental Law or for costs incurred in response to any
Releases of any Hazardous Materials from Seller's operation of the Business.

        Section 4.17    

Legal Compliance. Except as set forth on Schedule 4.17, since January 1, 2002,
(a) the Seller, in connection with the conduct of the Business and the use of
the Purchased Assets, has complied in all material respects with all Laws, (b)
the Purchased Assets are in compliance and have complied in all material
respects with all Laws and (c) no material action, proceeding, investigation,
complaint, demand or notice has been filed or commenced or, to the Seller's
Knowledge, threatened, against the Seller alleging any failure to so comply.



        Section 4.18

Affiliate Transactions. Except as set forth on Schedule 4.18, no Affiliate of
the Seller is presently a party to any Material Contract or material transaction
relating to the Business, including any Contract for any loans, advances, the
employment of, furnishing of services by, rental of its assets from or to, or
otherwise requiring payments to or from, any such Person. Except as set forth in
Schedule 4.18 and other than in the ordinary course of business, there is no
outstanding amount owing (including pursuant to any advance, note or other
indebtedness instrument) from the Seller to any Affiliate of from any Affiliate
to the Seller, in each case in connection with the Seller's conduct of the
Business.



        Section 4.19

    Brokers' Fees. Except as set forth on Schedule 4.19, the Seller has no
liability or obligation to pay any fees or commissions to any broker, finder or
agent with respect to the transactions contemplated by this Agreement.



        Section 4.20    

Suppliers; Customers. Schedule 4.20 sets forth a list of each of (a) the five
(5) largest suppliers and (b) the five (5) largest customers of the Business
taken as a whole based on purchases and revenues, respectively, for the 10
months ended October 31, 2004.



        Section 4.21    

Product Warranty. Except as provided pursuant to the terms and conditions of any
Contract (including purchase orders issued in connection with any Contracts),
the annual spare parts catalog issued by the Business or applicable federal
acquisition laws, rules and regulations, the Seller does not provide any
warranties in connection with products sold by the Business. Except as set forth
on Schedule 4.21, to the Seller's Knowledge, since January 1, 2002, there have
been no material defects in design, materials, manufacture or otherwise in any
products manufactured, distributed or sold by Seller in connection with the
Business.



        Section 4.22    

Export Control Regulations. Except as set forth on Schedule 4.22, since
January 1, 2002, the Seller has not made any voluntary written disclosures in
connection with the Business that are currently open for submission to the
United States Government with respect to import and export matters.



    Section 4.23    

LIMITATION ON WARRANTIES. EXCEPT AS EXPRESSLY SET FORTH IN THIS ARTICLE IV, THE
SELLER MAKES NO REPRESENTATION OR WARRANTY OF ANY KIND, EXPRESS OR IMPLIED, AT
LAW OR IN EQUITY, IN RESPECT OF ANY OF THE PURCHASED ASSETS, THE ASSUMED
LIABILITIES, THE BUSINESS OR OTHERWISE, OR WITH RESPECT TO ANY INFORMATION
PROVIDED TO THE BUYER, INCLUDING WITH RESPECT TO MERCHANTABILITY OR FITNESS FOR
ANY PARTICULAR USE OR PURPOSE. ALL OTHER REPRESENTATIONS OR WARRANTIES ARE
HEREBY DISCLAIMED. EXCEPT TO THE EXTENT SPECIFICALLY



21



SET FORTH IN THIS ARTICLE IV, THE SELLER IS SELLING, ASSIGNING AND TRANSFERRING
THE PURCHASED ASSETS TO THE BUYER ON AN "AS-IS, WHERE-IS" BASIS.

ARTICLE V


REPRESENTATIONS AND WARRANTIES OF BUYER



        The Buyer represents and warrants as of the date hereof to the Seller as
follows:

        Section 5.1    

Organization. The Buyer is a corporation duly organized, validly existing and in
good standing under the laws of the State of Washington. The Buyer is duly
qualified or licensed to do business as a foreign corporation and is in good
standing in each jurisdiction where such qualification or license is required,
except where the failure to so qualify or be so licensed would not, individually
or in the aggregate, reasonably be expected to materially and adversely affect
the Buyer's ability to consummate the transactions contemplated by, and
discharge its obligations under, this Agreement and the Ancillary Documents to
which it is a party (a "Buyer Material Adverse Effect"). The Buyer has all
requisite power and authority to carry on its business as currently conducted.



        The Buyer Guarantor is a corporation duly organized, validly existing
and in good standing under the laws of the State of New York.

        Section 5.2    

Authorization of Transaction. The Buyer has all requisite corporate power and
authority to execute and deliver this Agreement and each of the Ancillary
Documents to which it is a party, and to perform its obligations hereunder and
thereunder. This Agreement constitutes, and each of the Ancillary Documents when
executed and delivered by the Buyer constitutes, a valid and legally binding
obligation of the Buyer (assuming that this Agreement and such Ancillary
Documents will constitute valid and legally binding obligations of the other
parties thereto), enforceable in accordance with its terms and conditions,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer and similar Laws of general
applicability relating to or affecting creditors' rights or by general equity
principles, including principles of commercial reasonableness, good faith and
fair dealing.



        The Buyer Guarantor has all requisite corporate power and authority to
execute, deliver and perform the Guarantee (the "Buyer Guarantee") attached to,
and made a part of, this Agreement. The Buyer Guarantee constitutes a valid and
legally binding obligation of the Buyer Guarantor, enforceable in accordance
with its terms and conditions, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer and similar Laws of general applicability relating to or affecting
creditors' rights, or by general equity principles, including principles of
commercial reasonableness, good faith and fair dealing.

        Section 5.3    

Noncontravention; Consents.



        (a)

The execution, delivery and performance by the Buyer of this Agreement and the
Ancillary Documents to which it is a party, the consummation by the Buyer of the
transactions contemplated hereby and thereby, and the execution by the Buyer
Guarantor of the Buyer Guarantee do not: (i) violate any Law to which the Buyer
or the Buyer Guarantor or their assets are subject, (ii) conflict with or result
in a breach of any provision of the articles of incorporation



22



or bylaws of the Buyer or of the Buyer Guarantor, or (iii) create a breach,
default, termination, cancellation or acceleration of any obligation under any
contract, agreement or binding commitment to which the Buyer or the Buyer
Guarantor is a party or by which the Buyer or the Buyer Guarantor or any of
their assets or properties are bound or subject, except for any of the foregoing
in the case of clauses (i) and (iii), that would not, individually or in the
aggregate, reasonably be expected to have a Buyer Material Adverse Effect.

        (b)

Except for the novation of Government Contracts, no notices, Permits, consents,
approvals, authorizations, qualifications or orders of Governmental Entities or
third parties are required for the consummation by the Buyer of the transactions
contemplated hereby or by the Ancillary Documents, other than such of the
foregoing that, if not obtained or made, would not, individually or in the
aggregate, reasonably be expected to have a Buyer Material Adverse Effect.



        Section 5.4    

Litigation. There are no legal, administrative, arbitration or other formal
proceedings or governmental investigations pending or, to the Buyer's knowledge,
threatened, that question the validity of this Agreement or any of the Ancillary
Documents, or any action taken or to be taken by the Buyer in connection with
this Agreement or any of the Ancillary Documents, other than such of the
foregoing that would not, individually or in the aggregate, reasonably be
expected to have a Buyer Material Adverse Effect.



        Section 5.5    

Brokers' Fees. Except for the fees and disbursements due and owing by the Buyer
to Roger Williams and Company, which will be paid in full by the Buyer and will
not become a liability or obligation of the Seller, the Buyer has no liability
or obligation to pay any fees or commissions to any broker, finder or agent with
respect to the transactions contemplated by this Agreement.



        Section 5.6    

LIMITATION ON THE SELLER'S WARRANTIES. THE BUYER HEREBY ACKNOWLEDGES AND AGREES
THAT, EXCEPT TO THE EXTENT SPECIFICALLY SET FORTH IN ARTICLE IV, THE SELLER
MAKES NO REPRESENTATION OR WARRANTY OF ANY KIND, EXPRESS OR IMPLIED, AT LAW OR
IN EQUITY, IN RESPECT OF ANY OF THE PURCHASED ASSETS, THE ASSUMED LIABILITIES,
THE BUSINESS OR OTHERWISE, OR WITH RESPECT TO ANY INFORMATION PROVIDED TO THE
BUYER, INCLUDING WITH RESPECT TO MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR
PURPOSE OR USE, AND THE BUYER IS PURCHASING THE PURCHASED ASSETS ON AN "AS-IS,
WHERE-IS" BASIS.



ARTICLE VI


COVENANTS



        The Buyer and the Seller agree to the following with respect to the
period following the Closing:

        Section 6.1    

General. In case at any time after the Closing Date any further action is
reasonably necessary to carry out the purposes of this Agreement, each of the
Parties will take such further actions (including the execution and delivery of
such further instruments and documents) as the other Party reasonably may
request, at the sole cost and expense of the requesting Party (unless otherwise
specified herein).



23

        Section 6.2   

Post-Closing Consents; Nonassignable Contracts. Subject to Section 6.3 below:

        (a)

From and after the date hereof, each of the Parties will use commercially
reasonable efforts to obtain any consents, approvals or authorizations of any
third parties that are not obtained prior to the Closing Date that are required
in connection with the authorization, execution and delivery of this Agreement
and the consummation or the transactions contemplated by this Agreement,
provided that neither the Seller nor the Buyer will be required to make any
expenditures or incur any liability in connection with such activities. The
Seller's obligation pursuant to this Section 6.3(a) will extend for a reasonable
period of time not to exceed 60 days.



        (b)

Notwithstanding anything to the contrary, to the extent that any Contract is not
capable of being transferred by the Seller to the Buyer pursuant to this
Agreement without the consent of a third party, and such consent is not obtained
prior to Closing, or if such transfer or attempted transfer would constitute a
breach or a violation of the Contract or any Law (each a "Specified Consent"),
nothing in this Agreement will constitute a transfer or an attempted transfer
thereof.



        (c)

In the event that any such Specified Consent is not obtained on or prior to the
Closing Date, the Seller will use commercially reasonable efforts to (i) provide
to the Buyer the benefits of the applicable Contract, at the Buyer's expense,
(ii) cooperate in any reasonable and lawful arrangement designed to provide such
benefits to the Buyer, and (iii) enforce at the request and expense of the Buyer
and for the account of the Buyer, any rights of the Seller arising from any such
Contract; provided that the Seller will not be required to make any expenditures
or incur any liability in connection with any such activities described in
clauses (i) through (iii) above.



        (d)

To the extent that the Buyer is provided the benefits of any Contract referred
to in Section 6.2(c), the Buyer will perform the obligations arising under such
Contract for the benefit of the Seller and the other party or parties thereto,
except for any obligation under such Contract that constitutes an Excluded
Liability.



        (e)

Once a Specified Consent is obtained, (i) the applicable Contract will be deemed
to have been automatically transferred to the Buyer on the terms set forth in
this Agreement, (ii) the obligations pursuant to the applicable Contract will be
deemed to be Assumed Liabilities, and (iii) the rights pursuant to the
applicable Contract will be deemed to be a Purchased Asset.



        (f)

The Buyer agrees that the Seller will not have any liability whatsoever to the
Buyer arising out of or relating to the failure to obtain any consents that may
have been or may be required in connection with the transactions contemplated by
this Agreement or because of the default, acceleration or termination of any
Contract as a result thereof. Notwithstanding anything to the contrary contained
herein, the Buyer further agrees that no representation, warranty, covenant or
agreement of the Seller contained herein will be breached or deemed breached,
and no condition of the Buyer will be deemed not to be satisfied, as a result,
directly or indirectly, of the failure to obtain any consent.



        Section 6.3

Novation of Government Contracts. Notwithstanding Section 6.2 above:



24

        (a)

Following the Closing, the Buyer will, in accordance with, and to the extent
required by, the Federal Acquisition Regulation Part 42, Subpart 42.12, promptly
submit in writing to each responsible contracting officer a request of the U.S.
Government or Governmental Entity, as the case may be, to (i) recognize the
Buyer as the successor in interest to all of the Government Contracts and (ii)
if required enter into a novation agreement (the "Novation Agreement") in
substantially the form contemplated by such regulations. The Buyer and the
Seller will each use commercially reasonable efforts to promptly obtain all
consents, approvals and waivers required for the purpose of processing, entering
into and completing the Novation Agreement with regard to the Government
Contracts, including responding to requests for information by the U.S.
Government with regard to such Novation Agreement. The Seller and the Buyer will
each use commercially reasonable efforts to provide all reasonable information
and take all other actions reasonably necessary to execute and consummate such
Novation Agreement.

        (b)

In the event that the U.S. Government declines to enter into a Novation
Agreement in accordance with, and to the extent required by, Federal Acquisition
Regulation, Part 42, Subpart 42.12 recognizing the transfer of the Government
Contracts to the Buyer, or until such time as the U.S. Government recognizes
such transfer by entering into a Novation Agreement, nothing in this Agreement
will constitute a transfer, assignment, attempted transfer or an attempted
assignment thereof.



        (c)

Until such time as the U.S. Government recognizes the transfer of the rights and
obligations under a Government Contract to the Buyer, in accordance with, and to
the extent required by, the Federal Acquisition Regulation Part 42, Subpart
42.12, the Seller hereby subcontracts with the Buyer to perform for and in the
place of the Seller any and all operations and provide any and all goods
equipment, services and other performance obligations under the Government
Contracts as of the Closing Date, pursuant to each of their respective terms and
conditions, including any and all amendments, options, modifications, purchase
orders issued thereunder and such other terms and conditions as may have been
duly incorporated in the Government Contracts; provided that the Seller does not
subcontract to the Buyer any Government Contract for which novation is not
required. The Buyer agrees to perform and discharge each Government Contract in
a timely manner and in accordance with Law and with all of the terms of such
Government Contract. In the event that the U.S. Government declines to provide
any required consent to such subcontract, or that such subcontract would
otherwise constitute a violation or breach of the Government Contract or any
Law, the Seller will use its commercially reasonable efforts to (i) provide to
the Buyer, at the Buyer's expense, the benefits of the applicable Government
Contract, (ii) cooperate in any reasonable and lawful arrangement designed to
provide such benefits to the Buyer, and (iii) enforce at the request and expense
of the Buyer for its account, any rights of the Seller arising from any such
Government Contract (including the right to elect to terminate such Government
Contract in accordance with the terms thereof upon the request of the Buyer).



        Section 6.4    

Litigation Support. In the event and for so long as either Party is actively
contesting or defending against any third party charge, complaint, action, suit,
proceeding, hearing, investigation, claim or demand in connection with any fact,
situation, circumstance, status, condition, activity, practice, plan,
occurrence, event, incident, action, failure to act or transaction involving the
Business, the other Party will reasonably cooperate with the contesting or
defending Party and its counsel in the contest or defense, make available its
personnel and provide such testimony and access to its books and records as may
be reasonably requested in



25



connection with the contest or defense, at the sole cost and expense of the
contesting or defending Party (unless such contesting or defending Party is
entitled to indemnification therefor under Article IX in which case, the costs
and expense will be borne by the Parties as set forth in Article IX).

        Section 6.5    

Pro-rations. The Parties agree that any Apportioned Obligations, and any refund,
rebate or similar payment received by the Seller or the Buyer for any Taxes that
are Apportioned Obligations, will be apportioned between the Seller and the
Buyer based upon the number of days in the applicable Straddle Period falling on
or before the Closing Date and the number of days in the applicable Straddle
Period falling after the Closing Date. The Seller will be responsible for the
amount apportioned to days on or before the Closing Date and the Buyer will be
responsible for the amount apportioned to days after the Closing Date. The
Seller will pay Apportioned Obligations that are due and payable on or prior to
the Closing Date, and bill the Buyer for any part of that amount apportioned to
the Buyer. The Buyer will pay Apportioned Obligations that are due and payable
after the Closing Date and bill the Seller for any part of that amount
apportioned to the Seller. Notwithstanding any other provision contained in this
Agreement (including the limitations set forth in Sections 9.2 or 9.3), any
obligation arising out of this Section 6.5 will not be considered a Loss,
subject to any limits of minimum or maximum amounts, measurement of aggregate
amount of Losses or any limit of time.



        Section 6.6    

Agreements Regarding Tax Matters.



        (a)

The Seller will prepare and timely file all Tax Returns in respect of the
Purchased Assets for all Tax periods ending on or prior to the Closing Date. The
Buyer will prepare and timely file all other Tax Returns that are required to be
filed in respect of the Purchased Assets.



        (b)

The Seller and the Buyer will provide each other with such assistance and
information relating to the Business and the Purchased Assets as may reasonably
be requested in connection with the preparation of any Tax Return or the
performance of any audit, examination or any other Proceeding by any taxing
authority, whether conducted in a judicial or administrative forum, and will
each retain and provide to the other party all records and other information
which may be relevant to any such Tax Return, audit, examination or any other
proceeding. Without limiting the generality of the foregoing, each of the Buyer
and the Seller will retain, for six years after the Closing, copies of all Tax
Returns, supporting work schedules and other records relating to the Business
and the Purchased Assets for taxable periods, or ratable portions of any taxable
periods, ending prior to or including the Closing Date.



        (c)

The Seller will exercise exclusive control over the handling, disposition and
settlement of any inquiry, examination, or Proceeding by a Governmental Entity
that could result in a determination with respect to Taxes due or payable by the
Buyer for which the Seller may be liable or against which the Seller may be
required to indemnify the Buyer. The Buyer will notify the Seller or its
Affiliates in writing promptly upon learning of any such inquiry, examination or
Proceeding. The Buyer will cooperate with the Seller, as the Seller may
reasonably request, in any such inquiry, examination or Proceeding. The Buyer
will not extend the statute of limitations for any Tax for which the Seller may
be required to indemnify the Buyer without the Seller's prior written consent.



        (d)

If the Buyer receives a refund with respect to Taxes for which the Seller is
wholly or partially responsible under Section 2.3(b)(ii) hereof, the Buyer will
pay, within 30 days



26



following the receipt of such Tax refund, the amount of such Tax refund
attributable to the Seller. If the Seller receives a refund with respect to
Taxes for which the Buyer is wholly or partially responsible under Section
2.3(a)(vi) hereof, the Seller will pay, within 30 days following the receipt of
such Tax refund, the amount of such Tax refund attributable to the Buyer.

        (e)

Neither Party will agree to settle any Tax liability or compromise any claim
with respect to Taxes relating to the business of the Business, which settlement
or compromise may affect the liability for Taxes hereunder (or right to Tax
benefit) of the other Party, without the other Party's consent, which consent
will not be unreasonably withheld or delayed.



        (f)

The Buyer will pay all Taxes that are required to be paid in respect of any
transfer, sales, use, recording, value-added or similar Taxes that may be
imposed by reason of the sale, assignment, transfer and delivery of the
Purchased Assets. The Buyer will timely file all Tax Returns required to be
filed in connection with the payment of such Taxes.



        (g)

The Buyer and the Seller acknowledge and agree that the Buyer constitutes a
"successor employer" within the meaning of Code Section 3121(a)(1) and Code
Section 3306(b)(1) and the regulations thereunder. Accordingly, the Buyer agrees
to treat all wages paid to the Employees as paid by a successor employer for all
federal and state income tax and employment Tax purposes.



        Section 6.7    

Records and Documents. Without limiting the effect of Section 6.6(a), the
Parties will preserve and keep all books and records relating to the Business or
the Purchased Assets for a period of six years following the Closing Date. After
such six-year period, a Party will provide at least 60 days prior written notice
to the other Party of its intent to dispose of any such books and records, and
such other Party will be given the opportunity, at its cost and expense, to
remove and retain all or any part of such books and records as it may select.
During such six-year period, duly authorized representatives of a Party will,
upon reasonable notice, have reasonable access during normal business hours to
examine, inspect and copy such books and records held by the other Party.



        Section 6.8

    Intellectual Property; Use of Excluded Names.



        (a)

From and after the Closing, in the event the Seller discovers that it or any of
its Affiliates used at any time prior to Closing any item of Intellectual
Property which was transferred with the Purchased Assets to Buyer in connection
with the transactions contemplated by this Agreement and the Ancillary
Documents, and the use of such item of Intellectual Property was inadvertently
or mistakenly not licensed back to the Seller or such Affiliate(s) in connection
therewith, the Buyer will cooperate with the Seller or such Affiliate(s) to
execute and deliver an unrestricted, perpetual, royalty-free sublicensable
license sufficient to provide the Seller or such Affiliate(s) with the
unrestricted right to use each such item of Intellectual Property subject to the
restrictions contained in Section 6.9.



        (b)

Except as otherwise expressly provided in this Section 6.8, no interest in or
right to use the Excluded Names is being assigned, transferred or otherwise
conveyed to the Buyer pursuant to this Agreement. As promptly as practicable
following the Closing, but in no event later than 60 days after the Closing
Date, the Buyer will stop using the Excluded Names in any form including by
removing, permanently obliterating or covering all Excluded Names that



27



appear on any Purchased Asset or Assumed Liability, including all signs,
promotional or advertising literature, labels, stationery, business cards,
office forms and packaging materials. Without limiting the foregoing, in no
event will the Buyer use or display any Excluded Name in any way (i) other than
in the same manner used by the Business immediately prior to the Closing Date,
(ii) in connection with products or services not conforming to the same standard
of quality that existed prior to the Closing Date, or (iii) that could detract
from or impair the goodwill associated with such Excluded Names. Neither the
Buyer nor any of its Affiliates will use any Excluded Name, trademark, service
mark, brand name, certification mark, trade name, corporate name, domain name or
other indication of source or origin that is likely to cause confusion with any
of the Excluded Names or be associated with the Seller or any of its Affiliates
after the Closing Date, except as expressly permitted pursuant to this
Section 6.8.

        Section 6.9    

Non-Competition; Non-Solicitation.



        (a)

The Seller agrees that, for a period commencing on the Closing Date and
terminating two (2) years after the Closing Date, it will not directly, or
indirectly through any of its Affiliates, engage in any Competing Business
anywhere in the United States. For purposes of this Agreement, "Competing
Business" means the business of the Business as conducted by the Seller
immediately prior to the Closing Date.



        (b)

Notwithstanding the provisions of Section 6.9(a), (i) no Affiliate of the Seller
will be prohibited from engaging in any business currently conducted or proposed
to be conducted by such Affiliate or any natural extensions thereof, (ii) the
acquisition (by asset purchase, stock purchase, merger, consolidation or
otherwise) by the Seller or any of its Affiliates of the stock, business or
assets of any Person that at the time of such acquisition is engaged in the
Competing Business, and the continuation of such Competing Business following
such acquisition, will not be prohibited hereunder if the portion of the
revenues of such Person and its subsidiaries on a consolidated basis for the
fiscal year ending prior to the date of such acquisition that are attributable
to the Competing Business by such Person and its subsidiaries account for less
than thirty-five percent (35%) of the revenues of such Person and its
subsidiaries on a consolidated basis for such fiscal year and (iii) the
acquisition of the stock, business or assets of the Seller and/or any of its
Affiliates (by asset purchase, stock purchase, merger, consolidation or
otherwise) by any Person who is not a current Affiliate of the Seller will not
be prohibited hereunder.



        (c)

Nothing in this Section 6.9 will restrict or prevent the Seller or any of its
Affiliates from maintaining or undertaking passive investments in any Person
primarily engaged in the Competing Business so long as the aggregate interest
represented by such investments does not exceed five percent (5%) of any class
of the outstanding debt or equity securities of any such Person.



        (d)

For a period commencing on the Closing Date and terminating two years after the
Closing Date, neither Party nor any of their Affiliates will, directly or
indirectly, solicit, hire (or assist or encourage any other Person to solicit or
hire) or otherwise interfere with the employment relationship of any Person who
is employed by the other Party as of the date of this Agreement or engaged by
such Party during the operation of this provision. For the avoidance of doubt,
an employee will not be deemed to have been solicited for employment solely as a
result of a general public advertisement or other such general solicitation of
employment.



28

        Section 6.10    

Remittance of Receivables. After the Closing Date, any payment received by the
Seller in respect of the Receivables shall be remitted to the Buyer as soon as
reasonably practicable after the Seller's receipt of such payment.

ARTICLE VII


EMPLOYEE MATTERS



        Section 7.1    

Employment. The Buyer will offer to employ each of the employees of the Business
listed on Schedule 7.1 immediately prior to the Closing Date (the "Employees"),
in the same or substantially comparable position with the Buyer as provided by
the Seller as of the Closing Date. For a period ending no earlier December 31,
2005, such Employees accepting the offer of employment with the Buyer will
receive substantially comparable aggregate compensation while they remain
employees of the Buyer. Notwithstanding the foregoing, nothing in this Agreement
will, after the Closing Date, impose on the Buyer any obligation to retain any
Employee in its employment.



        Section 7.2    

Employee Benefit Matters.



        (a)

As of the Closing Date, the Employees will cease participation in all Seller
Employee Benefit Plans and fringe benefit programs. Effective as of the Closing
Date and continuing for a period ending no earlier than December 31, 2005, the
Buyer will provide to the Employees through Employee Benefit Plans provided by
the Buyer to its employees (collectively, "Buyer Employee Benefit Plans") and
fringe benefit programs (including, as applicable, sick pay, incentive
compensation or bonus programs, vacation pay and tuition reimbursement
programs), employee benefits which are, in the aggregate, substantially
comparable to the employee benefits provided to the Employees under Seller
Employee Benefit Plans and fringe benefit programs as of the Closing Date.



        (b)

In accordance with Treasury Regulation Section 54.4980B-9 Q&A-7, as of the
Closing Date, the Buyer will assume all liability for providing and
administering all required notices and benefits under the Consolidated Omnibus
Budget Reconciliation Act of 1985 ("COBRA") to all Employees of the Business.
The Seller will have no COBRA liability or obligations to such Employees after
the Closing Date. In addition to the foregoing, the Buyer will assume all
accrued vacation liabilities for paid time off, short-term disability and other
vacation and sick leave of the Employees as of the Closing Date.



        (c)

Effective as of the Closing Date and continuing for a period ending no earlier
than December 31, 2005, the Buyer will provide each Employee with severance
benefits that are substantially comparable to the severance benefits provided to
each such Employee as of the Closing Date.



        (d)

Solely for purposes of eligibility and vesting under the Buyer Employee Benefit
Plans and any severance plan or policy of the Buyer, the Buyer will cause each
Employee to be credited with his or her years of service with the Seller (and
any of its Affiliates or any predecessor entities thereof) before the Closing
Date, to the same extent as such Employee was entitled, as of the Closing Date,
to credit for such service under any similar Seller Employee Benefit Plan or
severance plan or policy of the Seller.



29

        (e)

The Buyer will provide post-retirement medical and life insurance benefits with
respect to all Employees of the Business and their eligible dependents and will
be responsible for all liabilities with respect to such benefits whether accrued
before, on or after the Closing Date. As of the Closing Date and continuing for
a period ending no earlier than December 31, 2005, the Buyer will continue such
post-retirement and life insurance benefits at the benefit levels in effect on
the Closing Date.

        (f)

Following the Closing Date, the Buyer will (i) waive any pre-existing condition
limitation under any Employee Welfare Benefit Plan maintained by the Buyer in
which Employees and their eligible dependents participate and (ii) provide each
Employee with credit for any co-payments and deductibles incurred by any of them
prior to the Closing Date in order to satisfy any applicable deductible or
out-of-pocket requirements under any Employee Welfare Benefit Plans in which any
of the Employees participate after the Closing Date.



        (g)

As of the Closing Date and subject to Revenue Ruling 2002-32, the Seller will
cause the portion of its flexible reimbursement plan applicable to the Employees
to be segregated into a separate component and all account balances and salary
reduction elections of such Employees in the Seller's flexible reimbursement
plan will be transferred to a flexible reimbursement plan that the Buyer will
cause to be maintained for the duration of the calendar year in which the
Closing Date occurs.



        Section 7.3    

Defined Contribution Plans. As of the Closing Date, with respect to any Employee
Pension Benefit Plan that is a defined contribution plan intended to be
qualified under Section 401(a) of the Code and is maintained by or for the
benefit of any of the Employees, the Employees will cease to participate in such
defined contribution plan. Within 60 days of the Closing Date, each Employee
will be permitted to elect a distribution of his or her account balance in the
Seller's defined contribution plan and will be permitted to roll over his or her
account balances in the Seller's defined contribution plan (or any portion
thereof) to the Buyer's defined contribution plan, including the ability to
rollover any existing loans under such Seller plan for 90 days after the Closing
Date.



        Section 7.4    

Compliance with WARN. With respect to the Employees, the Buyer will have full
responsibility under the Worker Adjustment and Retraining Notification Act of
1988, as amended, and any other similar statutes or regulations of any
jurisdiction relating to any plant closing or mass layoff. For these purposes, a
plant closing or a mass layoff will be deemed to have been caused by the Buyer
if such plant closing or mass layoff would not have occurred but for the Buyer's
failure to employ the Employees in accordance with the terms of this Agreement
and/or the Buyer's failure to employ Employees thereafter.



ARTICLE VIII


CLOSING DELIVERIES



        Section 8.1    

Closing Deliveries of the Seller. At the Closing the Seller will deliver to the
Buyer:



        (a)

a duly executed counterpart of the bill of sale and assignment and assumption
agreement in substantially the form attached as Exhibit A (the "Bill of Sale and
Assignment and Assumption Agreement");



30

        (b)

a duly executed counterpart of the assignment of patents in substantially the
form attached as Exhibit B (the "Assignment of Patents");

        (c)

a duly executed counterpart of the assignment of trademarks in substantially the
form attached as Exhibit C (the "Assignment of Trademarks");



        (d)

a duly executed counterpart of the assignment of lease for each of the real
property leases identified in Schedule 4.11 in substantially the form attached
as Exhibit D (the "Assignment and Assumption of Leases");



        (e)

a duly executed counterpart of the transition services agreement in
substantially the form attached as Exhibit E (the "Transition Services
Agreement");



        (f)

a duly executed counterpart of the associate contractor agreement in
substantially the form attached as Exhibit F (the "Associate Contractor
Agreement").



        (g)

a certificate of good standing of the Seller from the Secretary of State of the
State of Washington dated no earlier than ten (10) days prior to the Closing
Date;



        (h)

a certificate executed as of the Closing Date by an executive officer of the
Seller certifying that attached thereto are true and correct copies of action by
written consent or resolutions duly adopted by the Seller's Board of Directors
and sole shareholder authorizing and approving the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby;



        (i)

a duly executed counterpart of the side letter agreement relating to
indemnification for certain liabilities (the "Letter Agreement");



        (j)

such other instruments of sale, transfer, conveyance and assignment as the Buyer
and its counsel may reasonably request to vest in the Buyer all of the Seller's
right, title and interest in and to the Purchased Assets; and



        (k)

all certificates, instruments and other documents required to effect the
transactions contemplated hereby will be reasonably satisfactory in form and
substance to the Buyer.



        Section 8.2    

Closing Deliveries of the Buyer. At the Closing the Buyer will deliver to the
Seller:



        (a)

the Purchase Price in cash by wire transfer of immediately available funds to
the account or accounts designated by the Seller;



        (b)

a duly executed counterpart of the Bill of Sale and Assignment and Assumption
Agreement and such other instruments of assumption as the Seller and its counsel
may reasonably request;



        (c)

a duly executed counterpart of the Assignment of Patents;



        (d)

a duly executed counterpart of the Assignment of Trademarks;



31

        (e)

duly executed counterparts of each Assignment and Assumption of Leases;

        (f)

a duly executed counterpart of the Transition Services Agreement;



        (g)

a duly executed counterpart of the Associate Contractor Agreement.



        (h)

a certificate of good standing of the Buyer from the Secretary of State of the
State of Washington dated as of a date not earlier than ten (10) days prior to
Closing;



        (i)

a certificate, dated as of the Closing Date, signed by the Secretary of the
Buyer certifying that attached thereto are true and correct copies of action by
written consent or resolutions duly adopted by the Board of Directors and
shareholders of the Buyer that authorize and approve the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby;



        (j)

a duly executed counterpart of the Letter Agreement; and



        (k)

all certificates, instruments and other documents required to effect the
transactions contemplated hereby will be reasonably satisfactory in form and
substance to the Seller.



ARTICLE IX


REMEDIES



        Section 9.1    

Survival. The representations and warranties of the Parties contained in this
Agreement and in the Ancillary Documents will survive until the first
anniversary of the Closing Date except that the representations and warranties
(a) set forth in Section 4.16 and in the first sentence of Section 4.10 will
survive until the third anniversary of the Closing Date, (b) set forth in
Section 4.7 will survive until the expiration of the applicable statute of
limitations, and (c) set forth in Section 4.2 and Section 5.2 will survive the
Closing Date indefinitely. The covenants or agreements of the Parties contained
in this Agreement and the Ancillary Documents will survive the Closing
indefinitely, except that those covenants and agreements which by their terms
are to be performed or observed for shorter periods will survive until the
expiration of such shorter period. Notwithstanding anything to the contrary, no
claim may be made with respect to any representations or warranties under this
Agreement or any Ancillary Document after the expiration of the applicable
survival period set forth in this Section 9.1.



        Section 9.2    

Indemnification by the Seller.



        (a)

Subject to the terms and conditions of this Article IX, the Seller agrees to
reimburse, indemnify and hold harmless the Buyer, its directors, officers,
employees, agents, representatives and its present and future Affiliates (each,
a "Buyer Indemnified Party") from, against and in respect of any and all Losses
incurred by a Buyer Indemnified Party resulting from, or that exist or arise due
to, any of the following (collectively, "Buyer Claims"):



        (i)      prior to their expiration in accordance with Section 9.1, any
inaccuracy of any representation or the breach of any warranty made by the
Seller in this Agreement or contained in any Ancillary Document;

32



            (ii)      the non-fulfillment of any covenant or agreement of the
Seller pursuant to this Agreement or any Ancillary Document (other than with
respect to the Excluded Liabilities); and             (iii)     any of the
Excluded Liabilities.

        (b)

Notwithstanding Section 9.2(a), the obligations of the Seller pursuant to
Section 9.2(a)(i) will: (i) not apply to any Buyer Claims until, and then only
to the extent that, the aggregate amount of all Losses incurred by all Buyer
Indemnified Parties exceeds $130,000 (the "Basket Amount"); and (ii) be limited
to, and will not exceed, the aggregate amount of $2,500,000 (the "Ceiling
Amount").



        Section 9.3    

Indemnification by the Buyer.



        (a)

Subject to the terms and conditions of this Article IX, the Buyer agrees to
reimburse, indemnify and hold harmless the Seller, its directors, officers,
employees, agents, representatives and its present and future Affiliates
(collectively, the "Seller Indemnified Parties") from, against and in respect of
any and all Losses incurred by a Seller Indemnified Party resulting from, or
that exist or arise due to, any of the following (collectively "Seller Claims,"
and together with Buyer Claims, the "Claims"):



        (i)      prior to their expiration in accordance with Section 9.1, any
inaccuracy of any representation or the breach of any warranty made by the Buyer
in this Agreement or in any Ancillary Document;             (ii)      the
non-fulfillment of any covenant or agreement of the Buyer pursuant to this
Agreement or any Ancillary Document (other than with respect to the Assumed
Liabilities); and             (iii)      any of the Assumed Liabilities.

        (b)

Notwithstanding Section 9.3(a), the obligations of the Buyer pursuant to
Section 9.3(a)(i) will: (i) not apply to any Seller Claims until, and then only
to the extent that, the aggregate amount of all Losses incurred by all Seller
Indemnified Parties exceeds the Basket Amount; and (ii) be limited to, and will
not exceed, the Ceiling Amount.



        Section 9.4

    Procedures for Indemnification.



        (a)

No party hereto will be liable for any Claim for indemnification under this
Article IX unless written notice of a Claim for indemnification is delivered by
the party seeking indemnification (the "Indemnified Party") to the Party from
whom indemnification is sought (the "Indemnifying Party") prior to the
expiration of the applicable survival period, if any, set forth in Section 9.1.
If any third party notifies the Indemnified Party with respect to any matter
which may give rise to a Claim for indemnification (a "Third Party Claim")
against the Indemnifying Party under this Article IX, then the Indemnified Party
will notify the Indemnifying Party promptly thereof in writing and in any event
within 15 days after receiving notice from a third party; provided that no delay
on the part of the Indemnified Party in notifying the Indemnifying Party will
relieve the Indemnifying Party from any obligation hereunder unless the
Indemnifying Party is prejudiced thereby. All notices given pursuant to this
Section 9.4 will describe with



33



reasonable specificity the Third Party Claim and the basis of the Indemnified
Party's Claim for indemnification. Once the Indemnified Party has given notice
of the Third Party Claim to the Indemnifying Party, the Indemnifying Party will
be entitled to participate therein and, to the extent desired, to assume the
defense thereof with counsel of its choice, provided, however, the Indemnified
Party may participate (but not control) such defense and after notice of its
election to assume the defense thereof, the Indemnifying Party will not be
liable to the Indemnified Party for any legal or other expenses subsequently
incurred by the Indemnified Party in connection with the defense of the Third
Party Claim, other than reasonable costs of investigation, unless the
Indemnifying Party does not actually assume the defense thereof following notice
of such election. If the Indemnifying Party does not assume the defense of such
Third Party Claim, the Indemnified Party will have the right to undertake the
defense of such Third Party Claim, by counsel or other representatives of its
own choosing, on behalf of and for the account and risk of the Indemnifying
Party (subject to the limitations on the Indemnifying Party's obligations to
indemnify otherwise set forth in this Article IX and to the right of the
Indemnifying Party to assume the defense of or opposition to such Third Party
Claim at any time prior to settlement, compromise or final determination
thereof).

        (b)

Neither the Indemnified Party nor the Indemnifying Party will consent to the
entry or any judgment or enter into any settlement of any Third Party Claim that
might give rise to liability of the other Party under this Article IX without
such Party's consent, which will not be unreasonably withheld or delayed. If the
Indemnifying Party elects to settle any such Third Party Claim, and the
Indemnified Party refuses to consent to such compromise or settlement, then the
liability of the Indemnifying Party to the Indemnified Party will be limited to
the amount offered by the Indemnifying Party in compromise or settlement.



        Section 9.5    

Certain Limitations.



        (a)

An Indemnifying Party will not be liable under this Article IX in respect of a
Claim for incidental, special, punitive or consequential damages of any kind,
including consequential damages resulting from business interruption or lost
profits.



        (b)

The obligations of the Indemnifying Party to provide indemnification under this
Article IX will be terminated, modified or abated as appropriate to the extent
that the underlying Claim is based, in whole or in part, on the negligence, bad
faith or willful misconduct of the Indemnified Party occurring after the Closing
Date.



        Section 9.6    

Certain Benefits. The amount of any indemnification payable under this
Article IX will be net of (a) any Tax benefits that the Indemnified Party
receives or is entitled to by reason of the Claim giving rise to the
indemnification payment and (b) the receipt of any insurance proceeds paid or
payable to the Indemnified Party under any policies of insurance covering the
Loss giving rise to the Claim. The Indemnified Party will use commercially
reasonable efforts to collect any such insurance and will account to the
Indemnifying Party therefor. If, at any time subsequent to the Indemnified Party
receiving an indemnity payment for a Claim under this Article IX, the
Indemnified Party receives payment in respect of the Loss underlying such Claim
through recovery, settlement or otherwise under or pursuant to any insurance
coverage, or pursuant to any claim, recovery, settlement or payment by or
against another Person, the amount of such payment, less any costs, expenses or
premiums incurred directly in connection therewith, will promptly be repaid by
the Indemnified Party to the Indemnifying Party.



34

        Section 9.7    

Treatment of Indemnity Payments. All indemnification payments made pursuant to
this Agreement will be treated by the Parties as adjustments to the Purchase
Price.

        Section 9.8    

Exclusive Remedy. Other than as set forth in Section 10.7, the remedies provided
in this Article IX will be the sole and exclusive remedies of the Parties for
all disputes arising out of or relating to this Agreement or any Ancillary
Document, and will supersede and replace all other rights and remedies that any
of the Parties may have under any Law.



        Section 9.9    

Mitigation. Each Party agrees to use commercially reasonable efforts to mitigate
any Loss which forms the basis of a Claim hereunder.



ARTICLE X


MISCELLANEOUS



        Section 10.1

    Notices. Any notice, request, instruction or other document to be given
hereunder will be in writing and delivered personally or sent by registered or
certified mail, postage prepaid, or by facsimile, according to the instructions
set forth below. Such notices will be deemed given: at the time delivered by
hand, if personally delivered; at the time received if sent by registered or
certified mail; and at the time when confirmation of successful transmission is
received by the sending facsimile machine if sent by facsimile.



If to the Seller:

General Dynamics OTS (Aerospace), Inc.

c/o General Dynamics Corporation

2941 Fairview Park Drive, Suite 100

Falls Church, VA 22042-4513

Attention: David A. Savner

Facsimile No.: (703) 876-3554

 

 

With a copy (which will not constitute notice) to:

Jenner & Block LLP

One IBM Plaza

Chicago, IL 60611-7603

Attention: John F. Cox

Facsimile No.: (312) 840-7396

 

 

If to the Buyer:

Astronics Acquisition Corp.

c/o Astronics Corporation

130 Commerce Way

East Aurora, NY 14052

Attention: David C. Burney

Facsimile No.: (716) 805-1286

 

 

With a copy (which will not constitute notice) to:

Hodgson Russ LLP

One M&T Plaza, Suite 2000

Buffalo, NY 14203-2391

Attention: John B. Drenning

Facsimile No.: (716) 849-0349

or to such other address or to the attention of such other party that the
recipient party has specified by prior written notice to the sending party in
accordance with the preceding.

35

        Section 10.2    

Expenses; No Offset. Except as expressly provided in this Agreement, each of the
Buyer and the Seller, and their respective Affiliates, will bear its own costs
and expenses (including legal, accounting and investment banking fees and
expenses) incurred in connection with this Agreement and the transactions
contemplated hereby, whether or not such transactions are consummated. Neither
Party may make any offset against amounts due to the other Party pursuant to
this Agreement, the Ancillary Documents or otherwise.

        Section 10.3    

Disclosure Schedules. The representations and warranties of the Seller set forth
in this Agreement are made and given subject to the disclosures contained in the
Disclosure Schedules. The Seller will not be, nor will it be deemed to be, in
breach of any such representations and warranties (and no claim will lie in
respect thereof) in respect of any such matter so disclosed in the Disclosure
Schedules. Where only brief particulars of a matter are set out or referred to
in the Disclosure Schedules, or a reference is made only to a particular part of
a disclosed document, full particulars of the matter and the full contents of
the document are deemed to be disclosed. Inclusion of information in the
Disclosure Schedules will not be construed as an admission that such information
is material to the business, operations or condition (financial or otherwise) of
the Business or the Purchased Assets, taken as a whole. The specific disclosures
set forth in the Disclosure Schedules have been organized to correspond to
section references in this Agreement to which the disclosure may be most likely
to relate, together with appropriate cross references when disclosure is
applicable to other sections of this Agreement; provided, however, that any
disclosure in the Disclosure Schedules will apply to and will be deemed to be
disclosed for the purposes of this Agreement generally. In the event that there
is any inconsistency between this Agreement and matters disclosed in the
Disclosure Schedules, information contained in the Disclosure Schedules will
prevail and will be deemed to be the relevant disclosure.



        Section 10.4

    Bulk Sales or Transfer Laws. The Buyer waives compliance by the Seller with
the provisions of any bulk sales laws that may be applicable to the transactions
contemplated by this Agreement.



        Section 10.5    

Assignment; Successors and Assigns. Neither this Agreement nor any of the
rights, interests or obligations provided by this Agreement may be assigned by
either Party (whether by operation of Law or otherwise) without the prior
written consent of the other Party; provided, that either Party may assign their
rights, interests and obligations hereunder to any direct or indirect wholly
owned subsidiary; provided, further, that if either Party makes any assignment
referred to above, such Party will remain liable under this Agreement. Subject
to the preceding sentence and except as otherwise expressly provided herein,
this Agreement will be binding upon and inure to the benefit of the Parties
hereto and their respective successors and permitted assigns.



        Section 10.6    

Amendment; Waiver. This Agreement may be amended by a written instrument
executed and delivered by the Seller and the Buyer. No agreement extending or
waiving any provision of this Agreement will be valid or binding unless it is in
writing and is executed and delivered by or on behalf of the Party against which
it is sought to be enforced.



        Section 10.7

    Severability; Specific Performance. Whenever possible, each provision of
this Agreement will be interpreted in such manner as to be effective and valid
under applicable Law, but if any provision of this Agreement is held to be
prohibited by or invalid under applicable Law, such provision will be
ineffective only to the extent of such prohibition or



36



invalidity, without invalidating the remainder of this Agreement. Each Party
acknowledges and agrees that the other Party may be irreparably damaged if any
provision of this Agreement is not performed in accordance with its terms or
otherwise is breached. Accordingly, each Party agrees that the other Party may
be entitled, subject to a determination by a court of competent jurisdiction, to
injunctive relief to prevent any such failure of performance or breach and to
enforce specifically this Agreement and any of the terms and provisions hereof.

        Section 10.8    

Counterparts. This Agreement may be executed in two or more counterparts, each
of which will be deemed an original, but all such counterparts taken together
will constitute one and the same Agreement.



        Section 10.9    

Descriptive Headings. The descriptive headings of this Agreement are inserted
for convenience only and will not constitute a part of this Agreement.



        Section 10.10

    No Third-Party Beneficiaries. This Agreement will not confer any rights or
remedies upon any Person or entity other than the Parties hereto, their
respective successors and permitted assigns and the Buyer Indemnified Parties
and the Seller Indemnified Parties under Article IX.



        Section 10.11

    Entire Agreement. This Agreement and the Ancillary Documents collectively
constitute the entire agreement among the Parties and supersede any prior and
contemporaneous understandings, agreements or representations by or among the
parties, written or oral, that may have related in any way to the subject matter
hereof.



        Section 10.12

    Exhibits and Schedules. The Exhibits and Disclosure Schedules attached to
this Agreement are made a part of this Agreement as if set forth fully herein.



        Section 10.13

    Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY
LAW OR RULE THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE
OF NEW YORK TO BE APPLIED.



        Section 10.14    

Independence of Warranties and Representations. All representations and
warranties hereunder shall be given independent effect so that if a particular
representation or warranty proves to be incorrect or is breached, the fact that
another representation or warranty concerning the same or similar subject matter
is correct or is not breached will not affect the incorrectness or a breach of
such initial representation or warranty.



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

37



        IN WITNESS WHEREOF, the Parties hereto have duly executed and delivered
this Agreement on the date first written above.

  GENERAL DYNAMICS OTS
(AEROSPACE), INC.           By: /s/ David A. Savner   David A. Savner   Vice
President       ASTRONICS ACQUISITION CORP.           By: /s/ Peter J.
Gundermann     Name: Peter J. Gundermann     Title: President and CEO



GUARANTEE

The undersigned, ("Seller Guarantor"), as an inducement to the Buyer to enter
into and perform this Agreement, hereby unconditionally and irrevocably
guarantees the timely performance and/or timely payment, as the case may be (as,
when and to the extent due), of all covenants and obligations of the Seller
under or by virtue of this Agreement. The obligations of Seller Guarantor under
this Guarantee are independent of the covenants and obligations of the Seller
under this Agreement and a separate action or actions may be brought and
prosecuted against Seller Guarantor to enforce this Guarantee. The undersigned
hereby confirms the representations by the Seller in Sections 4.1, 4.2 and 4.3
of this Agreement only as they relate to the Seller Guarantor.

Dated: February 3, 2005 GENERAL DYNAMICS ORDNANCE AND TACTICAL SYSTEMS, Inc., a
Virginia corporation           By: /s/ David A. Savner     David A. Savner    
Vice President

 



GUARANTEE

The undersigned, ("Buyer Guarantor"), as an inducement to the Seller to enter
into and perform this Agreement, hereby unconditionally and irrevocably
guarantees the timely performance and/or timely payment, as the case may be (as,
when and to the extent due), of all covenants and obligations of the Buyer under
or by virtue of this Agreement. The obligations of Buyer Guarantor under this
Guarantee are independent of the covenants and obligations of the Buyer under
this Agreement and a separate action or actions may be brought and prosecuted
against Buyer Guarantor to enforce this Guarantee. The undersigned hereby
confirms the representations by the Buyer in Sections 5.1, 5.2 and 5.3 of this
Agreement only as they relate to the Buyer Guarantor.

Dated: 3 Feb              , 2005 ASTRONICS CORPORATION, a New York corporation  
        By /s/ Peter J. Gundermann    

Name: Peter J. Gundermann

   

Title:  President and CEO